PETROLEUM AGREEMENT

AMONG

THE GOVERNMENT OF
THE REPUBLIC OF GHANA,

ir, &
aoe Mh

GHANA NATIONAL PETROLEUM
CORPORATION,

te |
GNPC
AND

AMERADA HESS GHANA LIMITED

HESS

IN RESPECT OF

DEEPWATER TANO/CAPE THREE POINTS
CONTRACT AREA

OFFSHORE REPUBLIC OF GUANA

DATED THE 8'" OF FEBRUARY 2006

PETROLEUM AGREEMENT

AMONG

THE GOVERNMENT OF THE REPUBLIC OF GHANA,
GHANA NATIONAL PETROLEUM CORPORATION,
AND

AMERADA HESS GHANA LIMITED

IN RESPECT OF

DEEPWATER TANO/CAPE THREE POINTS CONTRACT AREA

OFFSHORE REPUBLIC OF GHANA

DATED THE 8™ OF FEBRUARY 2006
TABLE OF CONTENTS

4

_ Title Page
1. Definitions _ 5
2 Scope of the Agreement, Interests of the Parities and Contract Area il
3 | Exploration Period _ _ 13
4 Minimum Exploration Programme 15
5 Relinguishment _ 19
6 Joint Management Committee 20
7 Rights and Obligations of Contractor and GNPC _ 24
8 _| Commerciality 27
9 Sole Risk 32
10 Sharing of Crude Oil 34
ll Measurement and Pricing of Crude Oil 40
12 Taxation and Other Imposts 43
13 Foreign Exchange Transactions 46
14 Special Provisions for Natural Gas 48
15_ Domestic Supply Requirement (Crude Oil) 54
16 Information and Reports: Confidentiality 55
17 Inspection, Safety and Environmental Protection 58
18 Accounting and Auditing 60
19 Title to and Control of Goods and Equipment 62
20 | Purchasing and Procurement : 63
21 Employment and Training 64
22 Force Majeure _ 66
23 Term and Termination 67
24 Consultation, Arbitration and Independent Expert 70
25 Assignment 72
26 Miscellaneous 73
27 Notice 71

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area

ANNEXES Page
ANNEX 1 CONTRACT AREA - 1
ANNEX 2 ACCOUNTING GUIDE 3
Section Title -
1 General Provisions 4
2 Classification and Allotment of Costs and Expenditure 6
3 Costs, Expenses, Expenditures and Credits of Contractor 9
4 Material - 15
5 Cash Call Statement 17
6 Production Statement 18
7 | Value of Production Statement 19
8 | Cost Statement - 20
9 Statement of Expenditures and Receipts 21
10 Final End-of-Year Statement _ 22
il Budget Statement 23
12 Long Range Plan and Forecast _ 24

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area

THIS PETROLEUM AGREEMENT, made this 8" day of February 2006 by and among the
Government of the Republic of Ghana (hereinafter referred to as “The State”), represented by the
Minister for Energy (hereinafter referred to as the “Minister”), the Ghana National Petroleum
Corporation, a public corporation established by Provisional National Defence Council Law 64 of
1983 (hereinafter referred to as “GNPC”), and Amerada Hess Ghana Limited, a corporation
established. under the laws of the Republic of Ghana, with registered office situated at 3" Floor,

Kojo Bruce House, No. 5 Okai. Mensah Link, Adabraka, Accra, Ghana (hereinafter referred to as
“Contractor”)

WITNESSETH:

1,

All Petroleum existing in its natural state within Ghana is the property of the Republic of
Ghana and held in trust by the State.

GNPC has by virtue of the Petroleum Law the right to undertake Exploration, Development
and Production of Petroleum over all blocks declared by the Minister to be open for
Petroleum Operations.

GNPC is further authorised to enter into association by means of a Petroleum Agreement

with a contractor for the purpose of Exploration, Development and Production of
Petroleum.

The Contract Area that is the subject matter of this Petroleum Agreement has been declared
open for Petroleum Operations by the Minister and the Government of Ghana desires to
encourage and promote Exploration, Development and Production within the said area.

GNPC and the State have assured Contractor that all of said area is within the jurisdiction of
Ghana.

Contractor, having the financial ability, technical competence and professional skills
necessary for carrying out the Petroleum Operations herein described, desires to associate
with GNPC in the Exploration for, and Development and Production of, the Petroleum
resources of the said area.

The Parties recognise that Ghanaian nationals should as soon as reasonably possible be
engaged in employment at all levels in the Petroleum industry, including technical,
administrative and managerial positions, and that to achieve this objective an adequate
programme of training must be established as an integral part of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is hereby
agreed and declared as follows:

saa

(27

Inti Gr

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 4
ARTICLE 1

DEFINITIONS
1. In this Agreement:

11 “Accounting Guide” means the accounting guide which is attached hereto as Annex 2 and
made a part hereof;

1.2 “Additional Interest” means the additional interest of GNPC provided in Article 2.5;

13 “Affiliate” means any person, whether a natural person, corporation, partnership,
unincorporated association or other entity:

a) in which one of the Parties hereto or one of the companies comprising Contractor
directly or indirectly hold more than fifty percent (50%) of the share capital or voting
rights;

b) which holds directly or indirectly more than fifty-percent (50%) of the share capital or
voting rights in a Party hereto or of the companies comprising Contractor:

¢) in which the share capital or voting rights are directly or indirectly and to an extent
more than fifty percent (50%) held by a company or companies holding’ directly or
indirectly more than fifty percent (50%) of the share capital or voting rights in a Party
hereto or one of the companies comprising Contractor; or

d) which holds directly five percent (5%) or more of the share capital or voting rights in
Contractor or one of the companies comprising Contractor;

14 “Agreement” means. this Agreement between the State, GNPC and Contractor, and
includes the Annexes attached hereto;

15 “Appraisal Programme” means a programme carried out following a Discovery of
Petroleum for the purpose of delineating the accumulation of Petroleum to which that
Discovery relates in terms of thickness and lateral extent and estimating the quantity of
recoverable Petroleum therein;

1.6 “Appraisal Well” means a well drilled forthe purposes of an Appraisal Programme;
1,7 “Associated Gas” means Natural Gas produced from a well in association with Crude Oil;

L8 “Barrel” means a quantity or unit of Crude Oil equal to forty-two (42) United States
gallons at a temperature of sixty (60) degrees Fahrenheit and at 14.65 psia pressure;

1.9 “Block” means an area of approximately 685 square kilometres as depicted on the reference
ap prepared by the Minister in accordance with the provisions of the Petroleum Law; Bere

Pe sreement for Deepivater Tano/Cape Three Points Contract Area 5

| pt cer
1.10

1.12

113

1.14

1.15

1.16

1.17

1.18

1.19

1.20

“Calendar Year” means the period of twelve (12) Months of the Gregorian calendar,
commencing on January 1 and ending on the succeeding December 31;

“Carried Interest” means an interest held by. GNPC in respect of which Contractor pays
for the conduct of Petroleum Operations without any entitlement’ to reimbursement from
GNPC as expressly provided for in this Agreement;

“Commercial Discovery” means a Discovery which is determined to be commercial in
accordance with the provisions of this Agreement;

“Commercial Production Period” means in respect of each Development and Production
Area the period from the Date of Commencement of Commercial Production until the

termination of this Agreement or earlier relinquishment of such Development and
Production Area;

“Contract Area” means the area covered by this Agreement in which Contractor is
authorised to explore for, develop and produce Petroleum, which is described in Annex 1
attached hereto and made-a part of this Agreement, but excluding any portions of such area
in respect of which Contractor's rights hereunder are from time to time relinquished or
surrendered pursuant to this Agreement;

“Contractor” means Amerada Hess Ghana Limited and its respective successors and
assignees;

“Contract Year” means a period of twelve (12) Months, commencing on the Effective
Date or any anniversary thereof;

“Crude Oil” means hydrocarbons which are liquid at 14.65 psia pressure and sixty (60)
degrees Fahrenheit and includes condensates and distillates obtained fromNatural Gas;

“Date of Commencement of Commercial Production” means, in respect of each
Development and Production Area, the date on which production of Petroleum under a
programme of regular production, lifting and sale commences;

“Date of Commercial Discovery” means the date referred to in Article 8.12;

“Development” or “Development Operations” means the following works carried out in
connection with a Development Plan: the preparation of a Development Plan, the building
and installation of facilities for Production, and includes. drilling of Development Wells,
construction and installation of equipment, pipelines, facilities, plants and systems, in and
outside the Contract Area, which are required for achieving Production, treatment,
transport, storage and lifting of Petroleum, and preliminary Production and testing activities
carried out prior to the Date of Commencement of Commercial Production, and includes all
related planning and administrative work, and may also include the construction and

ayn of secondary and tertiary recovery systems; Barre

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 6

yyy
1.21

1.22

1,23

1.24

1.25

1.26

1,27

1,28

1.29

1.30

“Development Costs” means Petroleum Costs incurred in Development Operations;

“Development and Production Area” means that portion of the Contract Area reasonably
determined by Contractor (or by GNPC if a Sole Risk Operation pursuant to Article 9) on
the basis of the available seismic and well data to cover the areal extent of an accumulation
or accumulations of Petroleum constituting (collectively, if applicable) a Commercial
Discovery, enlarged in area by ten percent (10%), such enlargement to extend uniformly
around the perimeter of such accumulation and to be further enlarged from time to time by
the area covering any extension of the accumulation(s) which is revealed by further
Petroleum Operations;

“Development Period” means in respect of each Development and Production Area, the
period from the Date of Commercial Discovery until the Date of Commencement of
Commercial Production;

“Development Plan” means the plan for development of a Commercial Discovery
prepared by Contractor in consultation with the Joint Management Committee and
approved by the Minister pursuant to Article 8;

“Development Well” means a well drilled in accordance with a Development Plan for
producing Petroleum, for pressure maintenance or for increasing the Production rate;

“Discovery” means finding during Exploration Operations an accumulation of Petroleum
whose existence until that finding was unproved by drilling, which can be or is recovered at
the surface in a flow measurable by conventional international Petroleum industry testing
methods, including Modular Formation Dynamics Testing (also referred to as “MDT” by
Schlumberger);

“Discovery Area” means that portion of the Contract Area, reasonably determined by
Contractor (or by GNPC if a Sole Risk Operation pursuant to Article 9) on the basis of the
available seismic and well data to cover the areal extent of the geological structure in which
a Discovery is made. A Discovery Area may be modified at any time by Contractor (or by
GNPC if applicable), if justified on the basis of new information, but may not be modified
after the date of submission of a report under Article 8.7;

“Effective Date” shall have the meaning ascribed to it in Article 26.8;

“Exploration” or “Exploration Operations” means the search for Petroleum by
geological, geophysical and other methods and the drilling of Exploration Well(s) and
includes any activity in connection therewith or in preparation thereof and any relevant
processing and appraisal work, including technical and economic feasibility studies, that
may be carried out to determine whether a Discovery of Petroleum constitutes a
Commercial Discovery;

“Exploration Period” means the period commencing on the Effective Date and continuing
during the time provided for in Article 3.1 within which Contractor is authorised to carry

eres Operations and shall include any periods of extensions provided for in this
Petrol

{grdvment for Deepwater Tano/Cape Three Points Contract Area 7
Agreement. The period shall terminate with respect to any Discovery Area on the Date of
Commercial Discovery in respect of such Discovery Area;

1.31 “Exploration Well” means a well drilled in the course of Exploration Operations
conducted hereunder during the Exploration Period, but does not include an Appraisal Well;

1.32 “Force Majeure” means any event beyond the reasonable control of the Party claiming to
be affected by such event which has not been brought about at its instance, including, but
not limited to, earthquake, storm, flood, lightning or other adverse weather conditions, war,
embargo, blockade, riot or civil disorder;

1.33 “Foreign National Employee” means an expatriate employee of Contractor, its Affiliates,
or its Subcontractors who is not a citizen of Ghana;

134 “Ghana” means the territory. of the Republic of Ghana and includes the sea, seabed and
subsoil, the continental shelf and all other areas within the jurisdiction of the Republic of
Ghana;

1.35 “Gross Production” means the total amount of Petroleum produced and saved from a
Development and Production Area during Production Operations which is not used by
Contractor in Petroleum Operations and is available for distribution to the Parties in
accordance with Article 10;

1.36 “Gross Negligence” means any act or failure to. act (whether sole, joint or concurrent)
which was in reckless disregard or wanton indifference to, harmful consequences such
person or entity knew or should have known, such act or failure would have on another
person or entity,

1.37 “Initial Interest” means the interest of GNPC in all Petroleum Operations provided for in
Article 2.4;

1.38 “Joint Management Committee (JMC)” means the committee established pursuant to
Article 6.1 hereof;

1.39 “Market Price” means the market price for Crude Oil delivered to Contractor under this
Agreement as determined in accordance with Article 11.7 hereof:

1.40 “Minister” means Minister for Energy;
141 “Month” means a month of the Calendar Year;

1,42 “Natural Gas” means all hydrocarbons which are gaseous at 14.65 psia pressure and sixty
(60) degrees Fahrenheit temperature and includes wet gas, dry gas and residue gas
remaining after the extraction of liquid hydrocarbons from wet gas;

1.43 “Non-Associated Gas” means Natural Gas produced from a well other than in association
a Crude Oil; Bra

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 8

rte
1.44 “Operator” means Amerada Hess Ghana Limited or such other Party as may be appointed
by Contractor with the approval of GNPC and the State, which approval shall not be
unreasonably withheld;

1.45 “Party” means the State, GNPC or Contractor, as the case may be;

1.46 “Paying Interest” means an interest held by GNPC in respect of which GNPC pays for the
conduct of Petroleum Operations as expressly provided in Article 2.7;

1.47 “Petroleum” means Crude Oil or Natural Gas or a combination of both;

148 “Petroleum Costs” means all expenditures made and costs incurred in conducting

Petroleum Operations hereunder determined in accordance with the Accounting Guide
attached hereto as Annex 2;

149 “Petroleum Income Tax Law” means the Petroleum Income Tax Law, 1987 (PNDCL
188);

1.50 “Petroleum Law” means the Petroleum (Exploration and Production) Law, 1984 (PNDCL.
84);

1.51 “Petroleum Operations” means all activities, both in and outside Ghana, relating to the
Exploration for, Development, Production, handling, storage, processing and transportation
of Petroleum contemplated under this Agreement and includes Exploration Operations,
Development Operations and Production Operations and all activities in connection
therewith;

1.52 “Petroleum Product” means any product derived from Petroleum by any refining or other
process;

1.53. “Production” or “Production Operations” means activities not being Development
Operations undertaken in order to extract, save, treat, measure, handle, store and transport
Petroleum to storage and/or loading points and to carry out any type of primary, secondary
or tertiary recovery operations, including recycling, recompression, maintenance of pressure
and water flooding and all related activities such as planning and administrative work and
shall also include maintenance, repair, abandonment or decommissioning and replacement
of facilities, and well workovers, conducted after the Date of Commencement of
Commercial Production of the respective Development and Production Area;

1.54. “Production Costs” means Petroleum Costs incurred in Production Operations;

1.55 “Quarter” means a period of three (3) Months, commencing January 1, April 1, July | or
October 1 and ending March 31, June 30, September 30, or December 31, respectively;

1.56 “Sole Expert” means the person appointed to resolve a dispute pursuant to Articles 24.3

and 24.7 hereof: BIE
near

{greement for Deepwater Tano/Cape Three Points Contract Area 9

5 “(-
WAAR
1.57 “Sole Risk” means an operation conducted at the sole cost, risk, expense and liability of
GNPC referred to in Article 9;

1.58 “Specified Rate” means the rate which the Ghana International Bank, London, or if the
Ghana International Bank, London, ceases to exist, then as published in the Financial Times
London, certifies to be the London Interbank offered rate (LIBOR) in the London Interbank
Eurodollar market on thirty (30) day deposits, in effect onthe last business day of the last
respective preceding Month, plus one per cent (1%);

1.59 “Standard Cubic Foot” or “SCF” means the quantity of gas that occupies one (1) cubic
foot at 14.65 psia pressure and sixty (60) degrees Fahrenheit temperature;

1.60 “State” means the Government of the Republic of Ghana;
1.61 “Subcontractor” has the meaning assigned to that term in the Petroleum Income Tax Law;
1.62 “Termination” means termination of this Agreement pursuant to Article 23 hereof;

1.63. “Work Programme” means the annual plan for the conduct of Petroleum Operations
prepared pursuant to Articles 6.4 and 6.5. Z,

wl

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 10
ARTICLE 2

SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES
AND CONTRACT AREA

2.1

2.2

2.3

24

2.5

2.6

Petr

This Agreement provides for the Exploration for and Development and Production of
Petroleum in the Contract Area by GNPC in association with Contractor.

Subject to the provisions of this Agreement, Contractor shall be responsible for the
execution of such Petroleum Operations as are required by the provisions of this Agreement
and subject to Article 9, is hereby appointed the exclusive entity to conduct Petroleum
Operations in the Contract Area, GNPC shall at all times participate in the management of
Petroleum Operations and in order that the Parties may cooperate in the implementation of
Petroleum Operations, GNPC and Contractor shall establish a Joint Management
Committee to conduct and manage Petroleum Operations.

In the event that no Commercial Discovery is made in the Contract Area, or that Gross
Production achieved from the Contraet Area is insufficient fully to reimburse Contractor in
accordance with the terms of this Agreement, then Contractor shall bear its own loss;
GNPC and the State shall have no obligations whatsoever to Contractor in respect of such
loss; and the Contractor, after bearing its own losses, including all liabilities arising from
Petroleum Operations, shall have no further obligation or liability to GNPC and the State as
to such matter, excepting only as otherwise expressly provided in this Agreement.

GNPC shall have a ten percent (10%) Initial Interest in all Petroleum Operations under this
Agreement. With respect to all Exploration and Development Operations GNPC’s Initial
Interest shall be a Carried Interest, and the assignment of such interest by the GNPC to any
third party shall be subject to the consent of Contractor, which consent shall not be
unreasonably withheld or delayed, and the applicable provisions of Article 25 mutatis
mutandis. With respect to all Production Operations GNPC’s Initial Interest shall be a
Paying Interest,

In addition to the Initial Interest provided for in Article 2.4, GNPC shall have the option in
respect of each Development and Production Area to contribute a proportionate share not
exceeding three percent (3%) of all Development and Production Costs incurred after the
Date of Commercial Discovery, in respect of such Development and Production Area, (or
make arrangements satisfactory to Contractor to that effect) thereby acquiring an additional
interest of up to three percent (3%) in the Petroleum Operations in such Development and
Production Area. GNPC shall notify Contractor of the exercise of its option within ninety
(90) days of the Date of Commercial Discovery.

If GNPC opts to take an Additional Interest as provided for in Article 2.5 then within six (6)
Months of its election, GNPC shall reimburse Contractor for all expenditures attributable to
GNPC’s Additional Interest and incurred fromy the Date of Commercial Discovery to the
date GNPC notifies Contractor of its election. With respect to all Developmem and

roduction Costs incurred subsequent to the Date of Commercial Discovery in any

‘Agreement for Deepwater Tano/Cape Thrée Points Contract Area 11

(-
pita kA
Development and Production Area, the Additional Interest shall be a Paying Interest. The
assignment of such Additional Interest to any third party by GNPC shall be subject to the
consent of Contractor, which consent shall not be unreasonably withheld or delayed, and the
applicable provisions of Article 25 mutatis mutandis.

2.7. For the avoidance of doubt, GNPC shall only be liable to contribute to Petroleum Costs:

a) incurred in respect of Development Operations in any Development and Production
Area and to the extent only of any Additional Interest acquired in such Development
and Production Area under Article 2.5; and

b) incurred in respect of Production Operations in any Development and Production Area
both to the extent of:

i) its ten percent (10%) Initial Interest; and

ii) any Additional Interest acquired in such Development and Production Area
under Article 2.5.

2.8 Upon notifying Contractor of its decision to acquire an Additional Interest pursuant to
Article 2.5, GNPC may at the same time elect to have Contractor advance part or all of
GNPC’s total proportionate share of Development Costs as they are incurred, including
such Costs as will already have been incurred from the Date of Commercial Discovery.
Such advances shall be reimbursed with interest at the Specified Rate from GNPC's
entitlement after recovery of Production Costs as provided in Article 10; and in the event
there is insufficient Production at the end of the Commercial Production Period for the
applicable Development and Production Area for such reimbursement, then upon delivery
of notice from Contractor to GNPC of such event, GNPC shall be obligated to make
payment to the Contractor within one hundred eighty (180) days in United States Dollars of

the outstanding amount of such advances to be reimbursed by GNPC together with such
interest at the Specified Rate.

2.9 Contractor's participating interest in all Petroleum Operations and in all rights under this
Agreement shall be ninety per cent (90%), reduced proportionately at any given time and in
any given part of the Contract Area by the Additional Interest of GNPC pursuant to Article
2.5 or the Sole Risk Interest of GNPC pursuant to Article 9.

2.10 As of the Effective Date, the Contract Area shall cover a total of approximately three
thousand (3,000) square kilometres as depicted by Annex 1 and shall from time to time
during the Term of this Agreement be reduced according to the terms herein. During the
term of the Agreement, Contractor shall pay rentals to the State for that area included within
the Contract Area at the beginning of each Contract Year according to the provisions of

ar 12.2(e) below. oe a

Van wrt

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 12
ARTICLE 3
EXPLORATION PERIOD

3.1 The Exploration Period shall begin on the Effective Date and shall not cover a period of
more than seven (7) years except as provided for in accordance with this Agreement and the
Petroleum Law.

a) The Exploration Period shall be divided into an Initial Exploration Period of three (3)
years ("Initial Exploration Period") and two (2) extension periods of two (2) years each
(respectively, the "First Extension Period" and the "Second Extension Period") and
where applicable the further periods for which provision is made hereafter.

b) Where Contractor has fulfilled its work and expenditure obligations set out in Article
4.3 before the end of the Initial Exploration Period or, as the case may be, the First
Extension Period, and has exercised its option by applying to the Minister in writing
for an extension, the Minister will be deemed to have granted an extension into the
First or, as the case may be, into the Second Extension Period.

¢) For each well drilled by Contractor or with Contractor's participation during the Initial
Exploration Period beyond those referred to in Article 4:3, the Initial Exploration
Period shall be extended by three (3) Months and the commencement of subsequent
periods shall be postponed in their entirety accordingly.

3.2. Following the end of the Second Extension Period, subject to the provisions of Article 3.4,
Contractor will be entitled to an extension or extensions, by reference’ to Article 8, of the
Exploration Period as follows:

a) Where at the end of the Second Extension Period Contractor is drilling or testing any
well, Contractor shall be entitled to an extension for such further period as may be
reasonably required to enable Contractor to complete such work and assess the results
and, in the event that Contractor notifies the Minister that the results from any such
well show-a Discovery which merits appraisal, Contractor shall be entitled to a further
extension for such period as may be reasonably required to carry out. an Appraisal
Programme and determine whether the Discovery constitutes a Commercial Discovery;

b) Where at the end of the Second Extension Period Contractor is engaged in the conduct
of an Appraisal Programme in respect of a Discovery which has not been completed,
Contractor shall be entitled to a further extension following the end of the Second
Extension for such period as may be reasonably required to complete that Appraisal
Programme and determine whether the Discovery constitutes a Commercial Discovery;

c) Where at the end of the Second Extension Period Contractor has undertaken work not
falling under paragraphs (a) or (b) which is not completed, Contractor will be entitled
toa further extension following the end of the Second Extension Period for such period
as the Minister considers reasonable for the purpose of enabling such work to be
completed; Brg

Petroleum Agi r Despeser Tano/Cape Three Paints Contract Area 13

Leet
3.3

34

3.5

d) Where pursuant to Article 8 Contractor has before the end of the Second Extension
Period, including extensions under (a), (b) and (c) above, given to the Minister a notice
of Commercial Discovery, Contractor shall, if the Exploration Period would otherwise
have been terminated, be entitled to a further extension of the Exploration Period in
which to prepare the Development Plan in respect of the Discovery Area to which that
Development Plan relates until either:

i) the Minister has approved the Development Plan as set out in Article 8, or

ii) in the event that the Development Plan is not approved by the Minister as set out
in Article 8 and the matter or matters in issue between the Minister and Contractor
have been referred for resolution under Article 24, one (1) Month after the date on
which the final decision thereunder has been given.

Where at the end of the Initial Exploration Period, or as the case may be, at the end of the
First Extension Period, Contractor has not completed its minimum work obligation as
specified in Article 4.3(a) or Article 4.3(b) despite reasonable efforts verifiable by GNPC,
the Minister shall allow an extension of the period to enable Contractor complete such
work,

Save in respect of a Discovery Area:

(a) in the circumstances and subject to the limitations set forth in Section 12 (3) of the
Petroleum Law; or

(b) in a case falling within the provisions of Article 3.2 (d)

nothing in Article 3.2 shall be read or construed as requiring or permitting the extension of
the Exploration Period beyond seven (7) years from the Effective Date except for reasons of
Force Majeure. Nothing in this Article 3.4 shall be read and construed as disallowing the
extension of time granted Contractor for the completion of specific works permitted under
Articles 3.2 (a), (b) or (c).

The provisions of Articles 3.2 (a), (b) and (c) so far as they relate to the duration of the
extension period to which Contractor will be entitled shall be read and construed as
requiring the Minister to give effect to the provisions of Article 8 relating to the time within

oe Contractor must meet the requirements of that Article. ara

{we

Petroleum Agreemen for Deepwater Tano/Cape Three Points Contract Area d4
ARTICLE 4

MINIMUM EXPLORATION PROGRAMME

Al Exploration Operations shall begin as soon as practicable and in any case not later than sixty
(60) days after the Effective Date.

42 GNPC shall, at the request of Contractor, make available to it such records and information
relating to the Contract Area as are relevant to the performance of Exploration Operations
by Contractor and are in GNPC's possession, provided that Contractor shall reimburse
GNPC for the costs reasonably incurred in procuring or otherwise making such records and
information available to Contractor.

4.3 Subject to the provisions of this Article, in discharge of its obligations to carry out
Exploration Operations in the Contract Area, Contractor shall during the several phases into
which the Exploration Period is divided carry out the work specified hereinafter:

a) Initial Exploration Period: A three (3) year period commencing on the Effective Date

and terminating at the end of the third (3) Contract Year or as may be extended under
this Agreement;

Description of Contractor’s Minimum Work Obligation

(i) Acquire, process and interpret one thousand five hundred (1,500) square
kilometres of 3D seismic;

ii) Reprocess and interpret two thousand (2,000) kilometres of available 2D
seismic data, subject to the availability of field tapes and related
acquisition data;

(iii) Drill one (1) Exploration Well.

Minimum Expenditure: Contractor’s total minimum expenditure for the work in the
Initial Exploration Period shall be United States Dollars Thirty Two Million (US$
32,000,000).

b) First Extension Period: A two (2) year period commencing immediately at the
expiration of the Initial Exploration Period and terminating two (2) years from the
expiration of the Initial Exploration Period or as may be extended under this
Agreement.

Description of Contractor’s Minimum Work Obligation

ay one (1) Exploration Well. C2

yaa

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 15
44

45

4.6

Minimum Expenditure: Contractor's total minimum expenditure for the work in the
First Extension Period shall be United States Dollars Eighteen Million (USS
18,000,000).

c) Second Extension Period: A two (2) year period commencing immediately at the
expiration of the First Extension Period and terminating two (2) years from the
expiration of the First Extension Period or as may be extended under this Agreement.

Description of Contractor’s Minimum Work Obligation
Drill one (1) Exploration Well.

Minimum Expenditure: Contractor’s total minimum expenditure for work in the
Second Extension Period shall be United States Dollars Eighteen Million (US$
18,000,000).

d) Work and expenditures accomplished in any period in excess of the above obligations
may be applied as credit in satisfaction of obligations called for in any other Period.
The fulfilment of any work obligation shall relieve Contractor of the corresponding
minimum expenditure obligation, but the fulfilment of any minimum expenditure
obligation shall not relieve Contractor of the corresponding work obligation.

No Appraisal Wells drilled or seismic surveys carried out by Contractor as part of an
Appraisal Programme. undertaken pursuant to’ Article $ and no expenditure incurred by
Contractor in carrying out such Appraisal Programme shall be treated as discharging the
minimum work obligations under Article 4.3.

The seismic programme in Article 4.3(a), when combined with existing data, shall be such
as will enable a study of the regional geology of the Contract Area and the preparation of a
report thereon with appropriate maps, cross sections and illustrations, as well as a
geophysical survey of the Contract Area which, when combined with existing data, shall
provide:

a) a minimum seismic grid adequate to define prospective drill sites over prospective
closures as interpreted from data available to Contractor; and

b) a seismic evaluation of structural and stratigraphic conditions’ over the remaining
portions of the Contract Area.

Each Exploration Well shall be drilled at a location and to an objective depth determined by
Contractor in consultation with GNPC. Except as otherwise provided in Article 4.7 below,
the minimum depth of each obligatory Exploration Well shall be as follows:

a) The Exploration Well in the Initial Exploration Period, whichever of the following is

<n ae

Van

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 16
4.7

48

@ to the depth of four thousand five hundred (4,500) metres measured from the
Rotary Table Kelly Bushing (RTKB); or

(ii) one hundred (100) metres into the Albian; or

(ai) _ the depth at which Contractor encounters geologic basement.

(b) The Exploration Wells to be drilled in the First Extension Period and the Second
Extension Period, whichever of the following is first encountered:

(i) to a depth of four thousand five hundred (4,500) metres measured from the
Rotary Table Kelly Bushing (RTKB); or

(i) one hundred (100) metres into the primary target; or

(iii) _ the depth at which the Contractor encounters geologic basement.

If in the course of drilling an Exploration Well the Contractor concludes that drilling to the
minimum depth specified in Article 4,6 above is impossible, impracticable or imprudent in
accordance with accepted intemational Petroleum industry drilling and engineering practice,
then Contractor may plug and abandon the Exploration Well and GNPC shall have the
option of either:

a) waiving the minimum depth requirement, in which case Contractor will be deemed to
have satisfied the obligation to drill such Exploration Well: or

b) requiring Contractor to drill a substitute Exploration Well ata location determined by
Contractor in consultation with GNPC and to the minimum depth set forth in Article
4.6 above, or as may otherwise have been agreed, except that if in the course of drilling
such substitute Exploration Well Contractor establishes that drilling to the minimum
depth specified in Article 4.6 above, or as may otherwise have been agreed, is
impossible, impracticable or imprudent in accordance with accepted international
Petroleum industry drilling and engineering practice, then Contractor may plug and
abandon the. substitute Exploration Well and will be deemed to have satisfied the
obligation to drill one (1) Exploration Well.

The above option shall be-exercised by GNPC within thirty (30) days from the plugging and
abandonment of the Exploration Well, and failure to exercise such option shall constitute a
waiver of the minimum depth requirement pursuant to (a) above.

During the Exploration Period, Contractor shall have the right to perform additional
Exploration Operations, including without limitation performing gravity and magnetic
surveys, drilling, stratigraphic wells and performing additional geological and geophysical
studies, provided the minimum work obligations are performed within the applicable

period. Ore
Petrol en! for Deepwater Tano/Cape Three Points Contract Area 17

yet
4.9 During the Exploration Period, Contractor shall deliver to GNPC and the Minister reports
on Exploration Operations conducted during each Quarter within thirty (30) days following
the end of that Quarter, Further requests for information by the Minister under Section 9(1)
of the Petroleum Law shall be complied with within a reasonable time and copies of
documents and other material containing ‘such information shall be provided to GNPC,

. Barro
imate

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 18
ARTICLE 5

RELINQUISHMENT

5.1

5.2

33

Except as provided in Articles 5.2, 8.3, 8.9, 8.16, 8.17, 8.19, 14.10 and 14.15, Contractor
shall relinquish portions of the Contract Area in the manner provided hereafter.

a) If on or before the expiration of the Initial Exploration Period, Contractor elects to
enter into the First Extension Period pursuant to Article 3.1(b), then subject to Article
§.2, at the commencement of the First Extension Period the Contractor shall be
allowed to retain one hundred percent (100%) of the Contract Area as at the Effective
Date;

b) If on or before the expiration of the First Extension Period, Contractor elects to enter
into the Second Extension Period pursuant to Article 3.1(b) then subject to Article 5.2
at the commencement of the Second Extension Period the area retained shall not
exceed seventy percent (70%) of the Contract Area as at the Effective Date;

c) On the expiration of the Second Extension Period, Contractor shall subject to Article
5.2 relinquish the remainder of the retained Contract Area.

The provisions of Article 5.1 shall not be read or construed as requiring Contractor to
relinquish any portion of the Contract. Area which constitutes or forms part of either a
Discovery Area or a Development and Production Area.

PROVIDED HOWEVER THAT if at the end of the Initial Exploration Period or the First
Extension Period as the case may be Contractor elects not to enter into the First or Second
Extension Period Contractor shall relinquish the entire Contract Area except a Discovery
Area or.a Development and Production Area.

Each area to be relinquished pursuant to this Article shall be selected by Contractor and
shall be measured as far as possible in terms of continuous and compact units of a size and
shape which will permit the carrying out of Petroleum Operations in the relinquished

a foo

|e “1

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 19
ARTICLE 6

JOINT MANAGEMENT COMMITTEE

6.1 In order that the Parties may at all times cooperate in the implementation of Petroleum
Operations, GNPC and Contractor shall not later than thirty (30) days after the Effective
Date establish a Joint Management Committee (JMC). Without prejudice to the rights and
obligations of Contractor for day-to-day management of the operations, the JMC shall
oversee and supervise the Petroleum Operations and ensure that all approved Work
Programmes and Development Plans are complied with and also that accounting for costs
and expenses and the maintenance of records and reports conceming the Petroleum
Operations are carried out in accordance with this Agreement and the accounting principles
and procedures generally accepted in the international Petroleum industry.

6.2. The composition of and distribution of functions within the IMC shall be as follows:

i) The JMC shall constitute of two (2) representatives of GNPC and two (2)
representatives of Contractor. GNPC and Contractor shall also designafe a
substitute or altemate for each member. In the case of absence or incapacity of a
member of the JMC, his alternate shall automatically assume the rights and
obligations of the absent or incapacitated member;

ii) The Chairperson of the JMC shall be designated by GNPC from amongst the
members of the JMC;

iii) Contractor shall be responsible in consultation with GNPC for the preparation of
agenda and supporting documents for each meeting of the JMC and for keeping
records of the meetings and decisions of the JMC (GNPC shall have the right to

inspect all records of the JMC at any time upon the receipt by Contractor of
reasonable notice);

iv)  Atany meeting of the JMC three (3) representatives shall form a quorum,
6.3. Meetings of the JMC shall be held and decisions taken as follows:

i) All meetings of the JMC shall be held in Accra or such other place as may be agreed
upon by members of the JMC;

ii) The JMC shall meet at least twice yearly and at such times as the members may
agree;

iti) | A meeting of the JMC may be convened by either Party giving not less than twenty
(20) days notice to the others or, in a case requiring urgent action, notice of such

a duration as the members may agree upon; bu

Ut

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 20
iv) Decisions of the JMC shall require unanimity provided, however, that decisions and
approvals required for budgets and day-to-day operational matters associated with
Appraisal, Development and Production Operations the expenditures, outlays or
advances for which Contractor will be required to make on a one hundred percent
(100%) basis shall require approval of the Contractor's representatives only:

v) Any member of the JMC may vote by written and signed proxy held by another
member;

vi) Decisions of the JMC may be made without holding a meeting if all representatives
of both Parties notify their consent thereto in the manner provided in Article 27;

vii)  GNPC and Contractor shall have the right to bring expert advisors to any JMC
meetings to assist in the discussions of technical and other matters requiring expert
advice;

viii) The JMC may also establish subcommittees it deems appropriate for carrying out its
functions, such as:

a) a technical subcommittee;
b) an-audit subcommittee; and
c) anaccounting subcommittee;

ix) cost and expenses related to attendance by GNPC in or outside Acora, shall be borne
by Contractor and treated as Petroleum Cost.

6.4 The JMC shall oversee Exploration Operations as follows:

i) Not later than sixty (60) days after the Effective Date and thereafter at least ninety (90)
days before the commencement of each subsequent Calendar Year, Contractor shall
prepare and submit to the JMC. for its review a reasonably detailed Work Programme
and budget setting forth all Exploration Operations which Contractor proposes to carry
out in that Calendar Year or which extend into the succeeding Calendar Year and the
estimated cost thereof, and shall also give an indication of Contractor’s. tentative
preliminary exploration plans for the succeeding Calendar Year;

ii) Upon notice to the Minister and GNPC, Contractor may amend any Work Programme
or budget submitted to the JMC pursuant to this Article which notice will state why in
Contractor’s opinion the amendment is necessary or desirable. Any such amendment
shall be submitted to the JMC for review;

iii) Every Work Programme submitted to the JMC pursuant to this Article 6.4 and every
revision or amendment thereof shall be consistent with the requirements set out in
Article 4.3 relating to minimum work and expenditure for the period of the Exploration
Perjod in which such Work Programme or budget falls;

ot & . (BOR

f
(-

a 4X
\ace

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area uu
iv) Contractor shall report any Discovery to GNPC immediately following such Discovery
and shall place before the JMC for review its Appraisal Programme prior to
submission thereof to the Minister. Within thirty (30) days of completion of the
Appraisal Programme a JMC meeting to discuss the results of the Appraisal
Programme shall be convened to take place before ‘submission of the detailed ~
Appraisal Programme report provided for in Article 8.7;

vy) The JMC will review Work Programmes’ and budgets and any amendments or
revisions thereto, and Appraisal Programmes and any amendments or revisions thereto,
submitted to it by Contractor pursuant to this Article, and timely give such advice as it
deems appropriate which Contractor shall consider before submitting the Programme
to GNPC and the Minister for their information; and

vi) After the date of the first Commercial Discovery, Contractor shall seek the concurrence
of GNPC’s JMC representatives, which concurrence shall not be unreasonably
withheld, on any proposal for the drilling of an Exploration Well or Wells not
associated with the Commercial Discovery and not otherwise required to be drilled
under Article 4.3. If concurrence is not secured by Contractor, Contractor may
nevertheless elect to. drill the Exploration Well or Wells but the casts of such Well or
Wells shall be considered Petroleum Costs for AOE purposes and deductible cost for
Ghana income tax purposes only in the event there is a subsequent Commercial
Discovery associated with the Well or Wells.

65 From the first occurring Date of Commercial Discovery the JMC shall have supervision of
Petroleum Operations as follows:

i. Within sixty (60) days after the Date of Commercial Discovery Contractor shall
prepare and submit to the JMC for approval any revisions to its annual Work
Programme and budget that may be necessary for the remainder of that Calendar Year
and for the rest of the Exploration Period;

ii. At least ninety (90) days before the Commencement of each subsequent Calendar Year
Contractor shall submit to the JMC for review and approval a reasonably detailed
Work Programme and budget setting forth all Development and Production Operations
which Contractor proposes to carry out in that Calendar Year and the estimated cost
thereof and shall also give an indication of Contractor’s plans for the succeeding
Calendar Year;

iii. Within sixty (60) days:of the Date of Commencement of Commercial Production and
thereafter not.later than one hundred and twenty (120) days before the commencement
of each Calendar Year Contractor shall submit to the JMC for its approval an annual
production schedule which shall. be in accordance with good international oilfield
practice, and shall be designed to provide the most efficient, beneficial and timely
production of the Petroleum resources.

6.6 The JMC shall approve lifting schedules for Development and Production Areas as.well as
reyjew all of Contractor’s reports on the conduct of Petroleum Operations. -
Petrol as
"etroleum

ent for Deepwater Tano/Cape Three Points Contract Area 2
Yanga
67

6.8

69

The JMC shall approve Contractor’s insurance programme and the programmes for training
and technology transfer submitted by Contractor and the accompanying budgets for such
schemes and programmes.

If during any meeting of the JMC the Parties are unable to reach agreement concerning any
of the matters provided for in Articles 6.4 through 6.7, the matter shall be deferred for
reconsideration at a further meeting to be held not later than fifteen (15) days following the
original meeting. If after such further meeting the Parties are still unable to reach
agreement, the matter in dispute shall be referred to the Parties forthwith, Failing agreement
within fifteen (15) days thereafter, the matter in-dispute shall, at the request of any Party, be
referred for resolution under Article 24.

The concurrence or approval of JMC representatives shall not be unreasonably withheld or

delayed with respect to any proposal submitted to the JMC in accordance with this Article
6.

ah Oarrs~

t4
we

Petroleum Agivement for Deepwater Tano/Cape Three Points Contract Area 23
ARTICLE 7

RIGHTS AND OBLIGATIONS OF CONTRACTOR AND GNPC

7.1 Subject to the provisions of this Agreement, Contractor shall be responsible for the conduct
of Petroleum Operations and shall:

a) conduct Petroleum Operations with utmost diligence, efficiency and economy, in
accordance with accepted international Petroleum industry practices, observing sound
technical and engineering practices using appropriate advanced technology and
effective equipment, machinery, materials and methods;

b) take all practicable steps to ensure compliance with Section 3 of the Petroleum Law;
including ensuring the recovery and prevention of waste of Petroleum in the Contract
Area in accordance with accepted international Petroleum industry practices;

c) prepare and maintain in Ghana full and accurate records of all Petroleum Operations
performed under this Agreement;

d) prepare and maintain accounts of all Petroleum Operations under this Agreement in
such a manner as to present a full and accurate record of the costs of such Petroleum
Operations, in accordance with the Accounting Guide;

e) disclose to GNPC and the Minister any operating or other agreement among the Parties
that constitute Contractor relating to the Petroleum Operations hereunder, which
agreement shall not be inconsistent with the provisions of this Agreement.

7.2 In connection with its performance of Petroleum Operations, Contractor shall have the right
within the terms of applicable law:

a) to establish offices in Ghana and to assign to those offices such representatives as it
shall consider necessary for the purposes of this Agreement;

b) to use public lands for installation and operation of shore bases, terminals, harbours
and related facilities, Petroleum storage and processing facilities, pipelines from fields
to terminals and delivery facilities, camps and other housing;

¢) to receive licenses and permission. to install and operate such communications,
Petroleum production, processing, storage transportation and other facilities as shall be
necéssary for the efficiency of its operations;

d) to bring to Ghana such number of Foreign National Employees as shall be necessary
for its operations, including employees assigned on permanent or resident status, with
or without families, as well as those assigned on temporary basis such as rotational
ee employees; Sars

Petroleum A, ntyor Gepemater Tano/Cape Three Points Contract Area Bry
Vai CLA

Wee
e) to provide or arrange for reasonable housing, schooling and other amenities, permanent
and temporary, for its employees and to import personal and household effects,
furniture and vehicles, for the use of its personnel in Ghana;

f) to be solely responsible for provision of health, accident, pension and life. insurance
benefit plans on its Foreign National Employees and their families; and such
employees shall not be required to participate in any insurance, compensation or other
employee or social benefit programs established in Ghana;

g) to have, together with its personnel, at all times the right of ingress to and egress from
its offices in Ghana, the Contract Area, and the facilities associated with Petroleum
Operations hereunder in Ghana including the offshore waters, using its owned or
chartered means of land, sea and air transportation;

h) to engage such Subcontractors, expatriate and national, including also consultants, and
to bring such Subcontractors and their personnel to Ghana as.are necessary in order to
carry out the Petroleum Operations in a, skillful, economic, safe and expeditious
manner; and said Subcontractors shall have the same rights as Contractor specified in
this Article 7.2 to the extent they are engaged by Contractor for the Petroleum
Operations hereunder.

7.3 GNPC shall assist Contractor in carrying out Contractor’s obligations expeditiously and
efficiently as stipulated in this Agreement, and in particular GNPC shall use its best efforts
to assist Contractor and its Subcontractors to:

a) establish supply bases and obtain necessary communications facilities, equipment and
supplies;

b) obtain necessary approvals to open bank accounts in Ghana;

c) subject to Article 21 hereof, obtain entry visas and work permits or any other
documentation as may be required from time to time for such number of Foreign
National Employees of Contractor and its Subcontractors. engaged in Petroleum
Operations and members of their families who will be resident in Ghana, and make
arrangements for their travel, arrival, medical services and other necessary amenities;

d) comply with Ghana customs procedures and obtain permits for the importation of
necessary materials;

©) obtain the necessary permits to transport documents, samples or other forms of data to
foreign countries for the purpose of analysis or processing if such is deemed necessary
for the purposes of Petroleum Operations;

f) contact and obtain any approvals or waivers required from any Government agencies
dealing with fishing, meteorology, navigation, communications, and. environmental

a as Tequired; (ore ~~
Petroleum Az

wmiater Tano/Cape Three Points Contract Area 25

net
7A

75

7.6

77

g) identify qualified Ghanaian personnel as candidates for employment by Contractor in
Petroleum Operations; and

h) procure access on competitive commercial terms for the storage, processing,
transportation and/or marketing of Petroleum produced under this Agreement through
facilities owned by the State, GNPC (or its Affiliates).or any third party.

All reasonable and documented expenses incurred by GNPC in connection with any of the
matters set out in Article 7.3 above shall be borne by Contractor.

GNPC shall use its best efforts to render assistance to Contractor jn emergencies and major
accidents, and’such other assistance as may be requested by Contractor, provided that any
reasonable and documented expenses involved in such assistance shall be bome by
Contractor.

With the consent of the Minister, GNPC will use its best efforts to achieve unitisation in
accordance with international Petroleum industry practices of an accumulation of Petroleum
Jocated in the Contract Area, which extends to other areas.

waiver or similar action, and due to such delay, the Petroleum Operations under an
approved Work Programme and budget cannot be conducted by Contractor, on the receipt
by GNPC of written notice of such delay in obtaining the relevant Government approval,
permit, waiver or similar action, the relevant provisions of this Agreement shall be
suspended for the period of delay caused by the Government’s delay in giving the necessary
approval, permit, waiver or similar action and any deadline set herein for the completion of
any act required or permitted to be done hereunder, shall accommodate the period of time
equal to the delay caused by such Governmental inaction and the Parties shall take all
reasonable measures to minimise the consequences of the delay on the Petroleum
Operations. Nothing in this Article 7.7 shall be read or construed as requiring or permitting
the duration of the Exploration Period to exceed seven (7) years except for reasons: of Force

Majeure. hire
*.

wee

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 26
ARTICLE 8

COMMERCIALITY

8.1 Contractor shall notify the Minister and GNPC in writing as soon as possible after any

Discovery is made, but in any event not later than thirty (30) days after any Discovery is
made.

8.2 Assoon as possible after the analysis of the test results of such Discovery is complete and in
any event not later than one hundred twenty (120) days from the date of such Discovery,
Contractor shall by a further notice in writing to the Minister indicate whether in the opinion
of Contractor the Discovery merits appraisal.

8.3 Where the Contractor indicates that the Discovery does not merit appraisal, Contractor
shall, subject to Article 8.17 below, relinquish ‘the Discovery Area associated with the
Discovery.

8.4 Where Contractor indicates that the Discovery merits appraisal, Contractor shall submit to
the Minister within one hundred and eighty (180) days from the date of Discovery, an
Appraisal Programme to be carried out by Contractor in respect of such Discovery. After
thirty (30) days following its submission, the Appraisal Programme shall be deemed
approved as submitted, unless the Minister has before the end of the said thirty (30) day
period given the Contractor a notice in writing stating:

i that the Appraisal Programme as submitted has not been approved; and

ii, the revisions, proposed by the Minister to the Appraisal Programme submitted, and
the reasons thereof.

Where Contractor seeks to amend an approved Appraisal Programme, it shall submit such
amendment to the JMC for review pursuant to Article 6.4(v) before submission to the
Minister for approval. The above approvals shall not be unreasonably withheld or delayed.

8.5 Unless Contractor and the Minister otherwise agree in any particular case and subject to
Article 8.4, Contractor shall have a period of three (3) years from the date of Discovery to
complete the Appraisal Programme.

8.6 Contractor shall commence the Appraisal Programme within one hundred and eighty (180)
days from the date of approval of the Appraisal Programme by the Minister. Where the
Contractor is unable to commence appraisal work within one hundred and eighty (180) days
from the date of submission of the Appraisal Programme to the Minister GNPC shall be
entitled to exercise the option provided for in Article 9.1 to enable prompt appraisal,
provided however that after Contractor actually embarks on appraisal work or obtains an

extension of time for such work this option may not be exercised.
(ore

Vanek

Petroleum Agreement for Deepwater Tano/Cape Three Points Cowtract Area 27
8.7 Not later than nmety (90) days from the date on which said Appraisal Programme relating to
the Discovery is completed Contractor will submit to the Minister a report containing the
results of the Appraisal Programme. Such report shall include all available technical and
economic data relevant to a determination of commerciality, including, but not limited to,
geological and geophysical conditions, such as structural configuration, physical properties
and the extent of reservoir rocks, areas, thickness and depth of pay zones, pressure, volume
and temperature analysis of the reservoir fluids; preliminary estimates of Crude Oil and
Natural Gas reserves; recovery drive characteristics; anticipated production performance per
reservoir and per well; and fluid characteristics, including’ gravity, sulphur percentage,
sediment and water percentage and refinery assay pattern.

8.8 Not later than one hundred twenty (120) days from the date on which said Appraisal
Programme is completed Contractor will, by a further notice in writing, inform the Minister
whether the Discovery in the opinion of Contractor is or is not a Commercial Discovery.

8.9 If Contractor informs the Minister that the Discovery is not commercial, then subject to
Article 8.17, Contractor shall relinquish such Discovery Area; provided, however, that in
appropriate cases, before declaring that a Discovery is not commercial, Contractor shall
consult with the other Parties and may make appropriate representations proposing changes
in the fiscal and other provisions of this Agreement which may, in the opinion of
Contractor, affect the determination of Commerciality. The other Parties may, where
feasible, and in the best interests of the Parties agree to make such changes or modifications
in the existing arrangements,

8.10 If Contractor pursuant to Article 8.8 informs the Minister that the Discovery is a
Commercial Discovery, Contractor shall not later than one hundred and eighty (180) days
thereafter, prepare and submit to the Minister a Development Plan.

8.11 The Development Plan referred to in Article 8.10 shall be based on detailed engineering
studies and shall include:

a) Contractor’s proposals for the delineation of the proposed Development and
Production Area and for the development of any reservoir(s), including the method for
the disposal of Associated Gas in accordance with the provisions of Article 14.4;

b) the way in which the Development and Production of the reservoir is planned to be
financed;

c) Contractor’s proposals relating to the spacing, drilling and completion of wells, the
production, storage, transportation and delivery facilities required for the production,
storage, processing and transportation of the Petroleum, including without limitation:

i) the estimated number, size and production capacity of production platforms if
any,

ii) the estimated number of Production Wells;

re

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 28

AGE

d)

e)

8)

h)

i)

j)

kK)

b)

iii) the particulars of feasible alternatives for transportation of the Petroleum,
including pipelines;

iv) the particulars of onshore installations required, including the type and
specifications or size thereof; and

v) the particulars of other technical equipment required for the operations;

the: estimated production profiles for Crude Oil and Natural Gas from the Petroleum
reservoirs;

estimates of capital and operating expenditures;

the economic feasibility studies carried out by or for Contractor in respect of alternative
methods for Development of the Discovery, taking into account:

i) location;

ii) water depth (where applicable);

iii) meteorological conditions;

iv) estimates of capital and operating expenditures; and
y) anyother relevant data and evaluation thereof:

the safety measures to be adopted in the course of the Development and Production
Operations, including measures to deal with emergencies;

the necessary measures to be taken for the protection of the environment;

Contractor’s proposals with respect to the procurement of goods and services
obtainable in Ghana;

Contractor’s plan for training and employment of Ghanaian nationals;
the timetable for effecting Development Operations; and

decommissioning plan.

8.12 The date of the Minister’s approval of the Development Plan shall be the Date of
Commercial Discovery.

8.13 Afier thirty (30) days following its submission, the Development Plan shall be deemed
approved as submitted, unless the Minister has before the end of the said thirty (30) day
period given Contractor a notice in writing stating:

i)
ii)

Petroleum

that the Development Plan as submitted has not been approved; and
the revisions, proposed by the Minister, to the Development Plan as submitted, and the
ns thereof.

t for, Deepwater Tano/Cape Three Points Contract Area 29
4_L1

ve
8.14

8.15

8.16

8.17

Where the Development Plan is not approved by the Minister as provided under Article
8.13 above, the Parties shall within a period of thirty (30) days from the date of the notice
by the Minister as referred to under Article 8.13 above meet to agree on the revisions
proposed by the Minister to the Development Plan. In the event of failure to agree to the
proposed revisions, within fourteen (14) days following said meeting any matters in dispute
between the Minister and the Contractor shall be referred for resohition in accordance with
Article 24,

Where the issue in dispute referred for resolution pursuant to Article 24 is finally decided in
favour of Contractor the Minister shall forthwith give the requisite approval to the
Development Plan submitted by Contractor.

Where the issue in question referred for resolution pursuant to Article 24 is finally decided
in favour of the Minister in whole or in part, Contractor shall forthwith:

i) amend the proposed Development Plan to give effect to the final decision rendered
under Article 24, and the Minister shall give the requisite approval to such revised
Development Plan; or

ii) ‘subject to Article’8.19 below relinquish the Discovery Area.

Notwithstanding the relinquishment provisions of Articles 8.3 and 8,9 above, if Contractor
indicates that a Discovery does not at the time merit appraisal, or after appraisal does not
appear to be a Commercial Discovery, but may merit appraisal or potentially become
commercial at a later date during the Exploration Period, then Contractor need not
relinquish the Discovery Area and may continue its Exploration Operations in the Contract
Area during the Exploration Period provided that the Contractor shall explain what
additional evaluations, including Exploration work or studies (including inside or outside of
the Discovery Area), are or may be planned in order to determine whether subsequent
appraisal is warranted or that the Discovery is a Commercial Discovery. Such evaluations
shall be performed by Contractor according to a specific time table, subject to its Tight of
earlier relinquishment of the Discovery Area. After completion of the evaluations,
Contractor shall make the indications called for under Article 8.2 or 8.8 and either proceed
with appraisal, confirm commerciality or relinquish the Discovery Area, In any case, if a
Discovery is made in the Initial Exploration Period or First Extension Period, the
Contractor shall by the end of the subsequent phase, that is, the First Extension Period or
Second Extension Period, as the case may be, take a decision to appraise the Discovery or
relinquish such Discovery. Likewise, if the Contractor has completed the appraisal of a
Discovery in the Initial Exploration Period or First Extension Period, the Contractor shall
by the end of the subsequent phase, that is, the First Extension Period or Second
Extension Period, as the case may be, take a decision to determine commerciality or
relinquish such Discovery. In any case, if at the end of the Exploration Period, Contractor
has not indicated its intent to proceed with an Appraisal Programme or that the Discovery is
commercial, then the Discovery Area shall be relinquished,
(Br

ya) ge

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 30
8.18

8.19

Before Contractor indicates that the Discovery will not be commercial, Contractor may
consult with the other Parties and may make appropriate representations proposing changes
in the fiscal and other provisions of this Agreement which may, in the opinion of
Contractor, affect the determination of commerciality,. The other Parties in the best interests
of the Parties may agree to make such changes or modifications in the existing
arrangements. In the event the Parties do not agree on such changes or modifications, then
subject to Articles 8.17 and 8.19 Contractor shall relinquish the Discovery Area.

Nothing in Articles 8.3, 8.9, 8.16, 8.17 or 8.18 above shall be read or construed as requiring
Contractor to relinquish:

a) any area which constitutes or forms part of another Discovery Area in respect of
which:

i) Contractor has given the Minister a separate notice indicating that such
Discovery merits appraisal or confirmation that it merits appraisal; or

ii) Contractor has given the Minister a separate notice indicating that such
Discovery is a Commercial Discovery; or

b) , anyarea which constitutes or forms part of a Development and Production Area.

wi

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 31
ARTICLE 9

SOLE RISK

91

9.2

93

9.4

9.5

Subject to Contractor’s rights under Article 8, GNPC may notify Contractor that it will at its
Sole Risk commence to appraise that Discovery pursuant to the terms of Article 8.6,
provided that within thirty (30) days of such notification from GNPC, Contractor may elect
to commence to appraise that Discovery within its Work Programme. A Sole Risk
appraisal shall only be undertaken by GNPC in accordance with Section 3 of Petroleum
(Exploration and Development) Law, 1984. GNPC shall conduct such Sole Risk appraisal
operations unless GNPC proposes otherwise and Contractor agrees,

Where an appraisal undertaken under Article 9,1 at the Sole Risk of GNPC results in a
determination that a Discovery is commercial, Contractor may develop the Commercial
Discovery upon reimbursement to GNPC of all expenses incurred in undertaking the
appraisal and arranging with GNPC satisfactory terms for the payment of a premium
equivalent to five hundred per cent (500%) of such expenses. Such premium shall not be
reckoned as cost of Petroleum Operations for the purpose of the Accounting Guide. In the
event that Contractor declines to develop said Discovery, Contractor shall relinquish the
Development and Production Area established by the Appraisal Programme conducted by
GNPC under Article 9.1.

During the Exploration Period GNPC may, at its Sole Risk, require Contractor to continue
drilling to penetrate and test horizons deeper than those contained in the Work Programme
of Contractor or required under Article 4. GNPC may also at its Sole Risk ask the
Contractor to test a zone or zones which Contractor has not included in Contractor’s test
programme. Notice of this shall be given to Contractor in writing as early as possible prior
to or during the drilling of the well, but in any case not after Contractor has begun work to
test, complete or abandon the well. The exercise by GNPC of this right shall be in an
agreed manner with Contractor.

At any time before commencing such deeper drilling or testing under Article 9.3, Contractor
may elect to embody the required drilling or testing in its own Exploration Operation, in
which case any resulting Discovery shall not be affected by the provisions of this Article.

Where any Sole Risk deeper drilling or testing results in a Discovery, GNPC shall have the
right, at its Sole Risk, to appraise, develop, produce and dispose of all Petroleum and shall
conduct such Sole Risk operations unless GNPC proposes otherwise and Contractor agrees.
Provided however that if at the time such Petroleum is tested from a producing horizon ina
well deepened or tested pursuant to a Sole Risk operation, and Contractor's Work
Programme includes a well or wells to be drilled to the same producing horizon, and
provided that the well or wells drilled by Contractor result(s) in a Petroleum producing well
producing from the same horizon, Contractor shall, after reimbursing GNPC for all costs
associated with its Sole Risk deeper drilling or testing in said well, have the right to include
production from that well in its total production for the purposes of establishing a

mmercial Discovery, and, if a Commercial Discovery is subsequently established, to

Petroleum Asreement for Deepwater Tano/Cape Three Points Contract Area 32
PS

yladast
develop, produce and dispose of the Petroleum in accordance with the provisions of this
Agreement.

9.6 Alternatively, if at the time such Petroleum is tested from a producing horizon in a well
pursuant to a Sole Risk operation, Contractor's Work Programme does not include a well to
be drilled to said horizon, Contractor has the option to appraise and /or develop, as the case
may be, the Discovery for its account under the terms of this Agreement if it so elects within
a period of sixty (60) days after such Discovery. In such case, Contractor shall reimburse
GNPC for all expenses incurred by GNPC in connection with such Sole Risk operations,
and shall make satisfactory arrangements with GNPC for the payment of a premium
equivalent to five hundred percent (500%) of such expenses.

9.7 Sole Risk operations under this Article shall not extend the Exploration Period nor the term
of this Agreement and Contractor shall complete any agreed programme of work
commenced by it under this Article at GNPC’s Sole Risk, and subject to such provisions
hereof as the Parties shall then agree, even though the Exploration Period as defined in
Article 3 or the term of this Agreement may have expired.

9.8  GNPC shall defend, indemnify and hold harmless Contractor against all actions, claims,
demands and proceedings whatsoever brought by any third party or the State, arising out of
or in connection with Sole Risk operations under this Article 9, unless stich actions, claims,
demands and proceedings are'caused by Contractor’s Gross Negligence.

9.9 The exercise by the GNPC of its Sole Risk rights under this Article 9 shall be performed in
an agreed manner with Contractor, which includes a financing plan, and which does not
prevent Contractor from complying with its work obligations under Article 4.3, an
Appraisal Programme and a Development Plan. frag

\W LG

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 33
ARTICLE 10

SHARING OF CRUDE OIL

10,1 Gross Production of Crude Oil from each Development and Production Area shall (subject
to a Calendar Year adjustment developed under the provisions of Article 10:7) be
distributed amongst the Parties in the following sequence and proportions:

a) Four per cent (4%) of the Gross Production of Crude Oil shall be delivered to the State
as ROYALTY, pursuant to the provisions of the Petroleum Law. Upon notice to
Contractor, the State shall have the right to elect to receive cash in lieu of its royalty
share of such Crude Oil. The State's notice shall be given to Contractor at least ninety
(90) days in advance of each lifting period, such periods to be established pursuant to
the provisions of Article 10.7. In such case, said share of Crude Oil shall be delivered
to Contractor and it shall pay to the State the value of said share in cash at the relevant
weighted average Market Price for the relevant period as determined in accordance
with Article 11.7;

b) The State’s AOE (as hereinafter defined) Share of Crude Oil, if any, shall be
distributed to the State out of the Contractor’s share of Crude Oil determined under
Article 10.1 (d). The State shall also have the right to elect to receive cash in licu of the
AOE share of Crude Oil accorded to it pursuant to Article 10.2. Notification of said
election shall be given in the same notice in which the State notifies Contractor of its
election to receive cash in lieu of Crude Oil under Article 10.1(a). In such case, said
share shall be delivered to Contractor and it shall pay to the State the value of said
share in cash at the relevant weighted average Market Price for the relevant period as
determined in accordance with Article 11.7;

c) After distribution of such amounts of Crude Oil as are required pursuant to (a), the
amount.of Crade Oil, if any, shall be delivered to GNPC to the extent it is entitled for
Sole Risk operations under Article 9;

d) After distribution of such amounts of Petroleum as are required pursuant to (a) and (c),
the remaining Crude Oil produced from each Development and Production Area shall
be distributed to Contractor and, subject to (e) below, to GNPC on the basis of their
respective participating interests pursuant to Article 2;

e) With respect to the participating interest shares of production distributable to GNPC
pursuant to (d) above, and out of said share, in the event that any advances were made
by Contractor to GNPC pursuant to Article 2.8, or in the event that GNPC has failed to
pay any amounts due to Contractor under this Agreement together with any interest
owed, and for so long as any such advances, other amounts owing and interest thereon
remain unrecovered by Contractor, an amount of Crude Oil shall be delivered to GNPC
sufficient in value to reimburse it for its share of Production Costs paid by it to that
date, until such share of Production Costs has been fully reimbursed to it, after which

amount of Crude Oil shall be delivered to Contractor equivalent in value to the

Pettoleuni Det anatomist oe fara
Vay
outstanding amounts of the aforesaid advances, other amounts owing and interest until
such advances, amounts owed and interests are fully recovered by Contractor. Value
for the purpose of this Article 10.1(e) shall be the weighted average market price
determined pursuant to Article 11.7 for Crude Oil.

10.2 At any time the State shall be’entitled to a portion of Contractor’s share of Crude Oil then
being, produced from each separate Development and Production Area (hereinafter referred
to as “Additional Oil Entitlements” or “AQE”) on the basis of the after-tax inflation-
adjusted rate of return (“ROR”) which Contractor has achieved with respect to such
Development and Production Area as of that time. Contractor’s ROR shall be calculated on
its NCF and shall be determined separately for each Development and Production Area at
the end of each Month in accordance with the following computation:

(a) Definitions:

“NCF” means Contractor’s net cash flow for the Month for which the calculation is being
made, and shall be computed in accordance with the following formula:

NCF = x-y-2
where

“x” equals all revenues received during such Month by Contractor from the Development
and Production Area, including an amount computed by multiplying the amount of Crude
Oil taken by Contractor during such Month in accordance with Article 10.1 (d) and (e);
excluding such Crude Oil taken by Contractor for payment of interest in respect of
Petroleum Costs incurred by Contractor on GNPC’s behalf, by the Market Price
applicable to such Crude Oil during the Month when lifted, plus any other proceeds
specified in the Accounting Guide received by Contractor, including, without limitation,
the proceeds from the sale of any assets to which Contractor continues to have title. For
the avoidance of doubt, “x” shall not include revenues from Crude Oil lifted by
Contractor which is part of another Party’s entitlement (e.g. Royalty, AOE Oil delivered
to. Contractor because the State has elected to receive cash in lieu of Crude Oil, Crude
Oil purchased by Contractor from GNPC or the State) but shall include revenues from
Crude Oil owned by Contractor but lifted by another Party (e.g. Crude Oil purchased by
GNPC or the State from Contractor).

“y” equals one-twelfth ('/;2) of the income tax paid by the Contractor to the State with
respect to the Calendar Year in respect of the Development and Production Area, If there
are two (2) or more Development and Production Areas, the total income tax paid by
Contractor in accordance with the Petroleum Income Tax Law 1987 and this Agreement
shall for purposes of this calculation be allocated. to the Development and Production
Area on the basis of hypothetical tax calculations for the separate Development and
Production Areas. The hypothetical tax calculation for each Development and Production
Area shal] be determined by allocating the total amount of tax incurred for each Calendar
Year by Contractor under the Petroleum Income Tax Law and this Agreement to each
ee and Production Area based on the ratio that the chargeable income from a

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 35

latest
given Development and Production Area bears to the total chargeable income of
Contractor. The chargeable income of Contractor is determined under section 2-of the
Petroleum Income Tax ‘Law and the chargeable income of a Development and Production
Area shall be calculated by deducting from the gross income derived from or allocated to
that Area those expenses deductible under section 3, of the Petroleum Income Tax Law
and under this Agreement, which are reasonably allocable to that Area and with respect to
the Development and Production Area with the earliest date of Commercial Production,
those expenses deductible under the said section 3 which are not attributable to any
Development and Production Area. A negative chargeable income for an Area shall be
treated as zero for purposes of this allocation and not more (or less) than the total income
tax paid by Contractor shall be allocated between the Areas.

“7” equals all Petroleum Costs specified in the Accounting Guide and expended by
Contractor during such Month or with respect 10 abandonment costs, those calculated in
accordance with Article 12.12 or actually incurred, as the case may be, with respect to
the Development and Production Area, including any Petroleum Costs paid by
Contractor on GNPC’s behalf, and not reimbursed by GNPC within the Month, provided
that all Petroleum Costs for Exploration Operations not directly attributable to a specific
Development and Production Area shall for purposes of this calculation be allocated to
the Development and Production Area having the earliest date of Commencement, of
Commercial Production. Where Petroleum Costs for Exploration Operations are not
directly attributable to a specific Development and Production Area during & Month, but
are directly attributable to a subsequently delineated Development and Production Area,
then Contractor may elect either to maintain. the original allocation or reallocate such
Petroleum Costs to the newly delineated Development and Production Area to which they
are directly attributable and provided further that for the purpose of the ROR calculation
Petroleum Costs shall not include any amounts in. respect of interest on loans obtained for
the purposes of carrying out Petroleum Operations.

“FA,”, “SAa’s “TA,” and “ZA,” means First Account, Second Account, Third Account
and Fourth Account, respectively, and represent amounts as of the last day of the Month
in question as determined by the formulae in (b) below.

“FAG”, “SAnt”: “TA”, and “ZAgAs respectively, mean the lesser of (i) the FA,, SAs.
TA,, or ZAg, as the case may be, as of the tast day of the Month immediately preceding
the Month in question, or (ii) zero. Stated otherwise, FA,.1 Shall equal FA, as of the last
day of the Month immediately preceding the Month in question if such FA, was @
negative umber, but shall equal zero if such FA, was a positive number. Likewise, SAc-
1 shall equal SA, as of the last day of the Month immediately preceding the Month in
question if such SAy was 4 negative number, but shall equal zero if such SA, was @
positive number, Likewise TAs-1 shall equal TAn a of the last day of the Month
immediately preceding the Month in question if such TAn was negative number, but
shall equal zero if such TA, Was @ positive number. Likewise, ZA,.1 shall equal ZAg as
of the last day of the month immediately preceding the Month in question if such ZAy
was a negative number, but shall equal zero if such ZA, was 2 positive number. In the
ROR calculation for the first Month of Petroleum Operations, FAgi, SAnas TAs and

ace shall be zero. torte
Petrol: f: ender Deepwater Tano/Cape Three Points Contract Area 36

ay x t
yu
“{” for the Month in question equals one (1) subtracted from the quotient of the United
States Industrial Goods Wholesale Price Index (“USIGWPI) for the Month second
preceding the Month in question (e.g. use August data for October’s computation) as first
reported in the Intemational Financial Statistics of the International Monetary Fund,
divided by the USIGWPI for the same second preceding Month of the immediately
preceding Calendar Year as first reported in the International Financial Statistics of the
International Monetary Fund. If the USIGWPI ceases to be published, a substitute U.S.
Dollar-based price index shall be used.

“n” refers to the nth Month in question.
“n-1” refers to the Month immediately preceding the nth Month

b) Formulae:

FA, = (-4,.(1 oe) + NCF

s4, =(s4, (1+ %*9)) ner

In the calculation of SA, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder only to
the FA,.

TA, =( 14,00 3*9))4 NCF

In the calculation of TA, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder only to
the FA, and SA,.

24, = (24, (1+ ©2822) 5 cr

In the calculation of ZA, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder only to

a SA, and TA,. foo

Week

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 37
c) Prospective Application:

The State’s AOE measured in barrels of oil will be as follows:

i)

ii)

iii)

iv)

If FAp, SAg, TAn and ZA, are all negative, the State’s AOE for the Month in
question shall be zero.

If FA, is positive and SA,, TA, and ZA, are all negative, the State’s AOE
for the Month in question shall be equal to the absolute amount resulting
from the following monetary calculation:

five percent (5%) of the FA, for that Month divided by the weighted
average market price as determined in accordance with Article 11.7.

If both FA, and SA, are positive, but both TA, and ZA, are negative, the
State's AOE for the Month in question shall be equal to an absolute amount
resulting from the following monetary calculation:

the aggregate of five percent (5%) of FA, for that Month plus ten percent
(10%) of the SA, for that Month all divided by the weighted average market
price as determined in accordance with Article 11.7.

If FAn, SAn and TA, are all positive but ZA, is negative, the State’s AOE
for the Month in question shall be equal to the absolute amount resulting
from the following monetary calculation:

the aggregate of five percent (5%) of the FA, for that Month plus ten
percent (10%) of the SA, for that Month plus fifteen percent (15%) of the
TA, for that Month all divided by the weighted average market price as
determined in accordance with Article 11.7,

IF FAn, SA,, TA, and ZAy are all positive, the State’s AOE for the Month in
question shall be equal to the absolute amount resulting from the following
monetary calculation:

the aggregate of five percent (5%) of the FA, for that Month plus ten
percent (10%) of the SA, for that Month plus fifteen percent (15%) of the
TA, for that Month plus twenty percent (20%) of the ZA, for that Month all
divided by the weighted average market price as determined in accordance
with Article 11.7.

d) The AOE calculations shall be made in United States Dollars with all non-dollar
expenditures converted to United States Dollars in accordance with Section 1.3.6
of Annex 2. When the AOE calculation cannot be definitively made because of
disagreement on the Market Price or any other factor in the formulae, then a
provisional AOE calculation shall be made on the basis of best estimates of such
factors at the reasonable discretion of Contractor, and such provisional calculation

Petroleum messing for i. + Tano/Cape Three Points Contract Area Corre

Wee
10.3

10.4

10.5

10.6

10.7

“Mh insofar as possible be in reasonably equal monthly quantities.
Petroleui

shall be subject to correction and revision upon the conclusive determination of
such factors, and appropriate retroactive adjustments shall be made.

e) The AOE shall be calculated on a monthly basis, with the AOE to be paid
commencing with the first Month following the Month in which the FA;, SA,,
TA,, or ZAq, (as applicable) becomes positive. Because the precise amount of the
AOE for a Calendar Year cannot be determined with certainty until after the end
of that Calendar Year, deliveries (or payments in lieu) of the AOE with respect to
a Month shall be made during such Calendar Year based upon the Contractor’s
good faith estimates of the amounts owing, with any adjustments following the
end of the Calendar Year to: be settled pursuant to the procedures agreed to
pursuant to Article 10.7. Final calculations of the AOE shall be made within
thirty (30) days following the filing by the Contractor of the annual tax return for
such Calendar Year pursuant to the Petroleum Income Tax Law and this
Agreement, and the amount of the AOE shall be appropriately adjusted in the
event of a subsequent adjustment of the amount of tax owing on such term.

GNPC shall act as agent for the State in the collection of all Petroleum or money accruing
to the State under this Article and delivery or payment to GNPC by Contractor shall
discharge Contractor’s liability to deliver the share of the State.

The State or GNPC, having met the requirements of Article 15.1, may elect, in accordance
with terms and conditions to be mutually agreed by the Parties, that all or part of the Crude
Oil to be distributed to the State or to GNPC pursuant to this Article shall be sold and
delivered by the State or GNPC to Contractor or its Affiliate for use and disposal and in
such case Contractor or its Affiliate shall pay to the State or to GNPC, as the case may be,
the Market Price for any Crude Oil so sold and delivered. Market Price for purposes of this
Article 10.4 shall be the amounts actually realised by Contractor or said Affiliate on its
resales of said Crude Oil in arm's length commercial transactions, or for its other resales or
dispositions of said Crude Oil, based upon world market prices determined in the manner
specified in Article 11.7(b).

Ownership and risk of loss of all Crude Oil produced from the Contract Area which is
purchased, and all of its percentage interest or other Crude Oil lifted, by Contractor shall
pass to Contractor at the outlet flange of the marine terminal or other storage facility for
loading into tankers or other transportation equipment referred to in Article 11.1.

Subject to the provisions of Article 15 hereof, Contractor shall have the right freely to
export and dispose of all the Petroleum allocated and/or delivered to it pursuant to this
Article.

The Parties shall through consultation enter into supplementary agreements concerning
Crude Oil lifting procedures, lifting and tanker schedules, loading conditions, Crude Oil
metering, and the settlement of lifting imbalances, if any, among the Parties at the end of
each Calendar Year. The Crude Oil to be distributed or otherwise made available to the
Parties in each Calendar Year in accordance with the preceding provisions of this Article

Saas ~

74 fer, ‘Deepwater Tano/Cape Three Points Contract Arca 39
Whe
ARTICLE 11

MEASUREMENT AND PRICING OF CRUDE OIL

11.1 Crude Oil shall be delivered by Contractor to storage tanks constructed, maintained and
operated in accordance with applicable laws and good oilfield practice. Crude Oil shall be
metered or otherwise measured for quantity and tested for quality in such storage tanks for
all purposes of this Agreement. Any Party may request that measurements and tests be done
by an internationally recognised inspection company. Contractor shall arrange and pay for
the conduct of any measurement, or test so requested provided, however, that in the case of
(1) a test requested. for quality purposes and/or (2) a test requested on metering (or
measurement) devices, or where the test results demonstrate that such devices are accurate
within acceptable tolerances agreed to by the Parties or if not established by the Parties, then
in accordance with generally accepted international Petroleum industry practice, the Party
requesting the test shall reimburse Contractor for the costs associated with the test or tests.

11.2 GNPC or its authorised agent shall have the right:
a) to be present at and to observe such measurement of Crude Oil; and
b) to examine and test whatever appliances are used by Contractor therefor,

11.3 In the event that GNPC considers Contractor’s methods of measurement to be inaccurate
GNPC shall notify Contractor to this effect and the Parties shall meet within ten (10) days
of such notification to discuss the matter. Where after thirty (30) days the Parties cannot
agree over the issue they shall refer for resolution under Article 24 the sole question of
whether Contractor's method of measuring Crude Oil is accurate and reasonable,
Retrospective adjustments to measurements shall be made where necessary to give effect to
the decision rendered under Article 24.

11.4 If upon the examination or testing of appliances provided for in Article 11.2 any such
appliances shall be discovered to be defective:

a) Contractor shall take immediate steps to repair or replace such appliance; and

b) subject to the establishment of the contrary, such error shall be deemed to have existed
for three (3) Months or since the date of the last examination and testing, whichever
occurred more recently,

11.5 In the event that Contractor desires to adjust, repair or replace any measuring appliance, it
shall give GNPC reasonable notice to enable GNPC or its authorised agent to be present.

11.6 Contractor shall keep full and accurate accounts concerning all Petroleum measured as
aforesaid and provide GNPC with copies thereof on a monthly basis, not later than ten (10)

a the end of each Month. B70)

Petroleum Agreement, cern Tano/Cape Three Points Contract Area 40

Wwe
11.7 The Market Price for Crude Oil delivered to Contractor hereunder shall be established with
respect to each lifting as follows:

a) on Crude Oil sold by Contractor in arm’s length commercial transactions, the market
price shall be the price actually realized by Contractor on such sales:

b) on sales of Crude Oil by Contractor other than as provided for in Articles 11.7 a) and c)
hereof and on exports by Contractor without sale, the Market Price shall be the price
determined by reference to world market prices of comparable Crude Oils sold in arm’s
length transactions for export in the major world petroleum markets, and adjusted for
oil quality, location, timing and conditions of pricing, delivery and payment, For
purposes of this Article 11.7 b), “comparable Crude Oils” shall mean Crude Oils of
similar API gravity, sulfur content, and acidity, and if Contractor cannot identify
comparable Crude Oils for the purposes of this Article, the Parties may agree on an
alternative method for establishing a comparable Crude Oil;

c) on sales of Crude Oil under Article 15.2, where such sales relate to part of the Crude
Oil sold by Contractor, the Market Price will be the higher of 11.7 a) or b) above;

d) sales in arm’s length commercial transactions shall mean sales to purchasers
independent of the seller, which do not involve Crude Oil exchange or barter
transactions, government to government transaction, sales directly or indirectly to
Affiliates, or sales involving consideration other than payment in United States Dollar
or currencies convertible thereto, or affected in whole or in part by considerations other
than the usual economic incentives for commercial arm’s length Crude Oil sales;

e) the price of Crude Oil shall be expressed in United States Dollars per barrel, F.O.B. the
point of delivery by Contractor;

f) if the quality of various Crude Oils produced fiom the Contract Area is different,
segregated and sold separately, the Market Price shall be determined separately for each
type sold and/or exported by Contractor only to the extent that the different quality
grades remain segregated through to the point where they are sold, and if grades of
different. quality are commingled into a common stream, Contractor and GNPC shall
agree to an equitable methodology for assessing relative value for each grade’ of Crude
Oil comprising the blend and shall implement the agreed methodology for having the
producer(s) of higher quality Crude Oil(s) be reimbursed by the producer(s) of lower
quality Crude Oil(s); and

g) nothing in this Article 11.7 shall prevent Contractor from utilizing the services of
Affiliates to transport and market Crude Oil in other locations; and Contractor and its
Affiliates shall be entitled to compensation and/or recovery of expenses (including as
referenced in Article 11.7 b) above), at rates not to exceed those prevalent in arm’s
length transactions for appropriate services provided and risks taken in accordance with

aia 25 of Petroleum (Exploration and Production) Law, 1984.
i
jute (%

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Aréa 41
11.8 Contractor shall notify GNPC of the Market Price determined by it for its respective lifting
during each Quarter not later than thirty (30) days after the end of that Quarter.

11.9 If GNPC considers that the Market Price notified by Contractor was not correctly
determined in accordance with the provisions of Article 11.7, it shall so notify Contractor
not later than thirty (30) days after notification by Contractor of such Market Price, and
GNPC and Contractor shall meet not later than twenty (20) days thereafter to agree on the
correct Market Price.

11.10. In the event that GNPC and Contractor fail to agree upon the commencement of meetings
for the purpose described in Article 11.9 above, the Market Price shall be referred for

determination in accordance with Article 24 of this Agreement.
4 t “ 20

Were

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 42
ARTICLE 12

TAXATION AND OTHER IMPOSTS

12,1

12.2

Petroleum

No tax, duty, fee or other impost shall be imposed by the State or any political subdivision
of the State on Contractor, its Subcontractors or its Affiliates in respect of activities related

to Petroleum Operations and to the sale and export of Petroleum other than as provided in
this Article.

Contractor shall be subject to the following:

a)

b)

©)

Royalty as provided for in Article 10.1(a) for Crude Oil and Article 14.18(a) for Natural
Gas;

Income Tax in accordance with the Petroleum Income Tax Law 1987 (PNDC L188)
shall be levied at the rate of thirty-five percent (35%) or such lower rate as may be
applicable under an amended Petroleum Income Tax Law;

Additional Oil Entitlement as provided for in Article 10.2;

d) Payments for rental of Government property, public lands or for the provision of specific

i)

services requested by Contractor from public enterprises; provided, however, that the
rates charged Contractor for such rentals or services shall not exceed the prevailing
rates charged to other members of the public who receive similar services or rentals;

Surface rentals payable to the State pursuant to Section 18 of the Petroleum Law per
square kilometre of the area remaining at the beginning of each Calendar Year as part
of the Contract Area, in the amounts as set forth below.

Phase of Operation Surface Rentals Per Annum
Initial Exploration Period US $ 30 per sq. km.
Ist Extension Period US $40 per sq. km.
2nd Extension Period US $75 per sq. km.

Development & Production Area US $100 per sq, km.

These rentals shall be pro-rated where the end of a Period and the beginning of a Period or
the creation of a Development and Production Area occurs during the course of a Calendar
‘Year.

f) Taxes, duties, fees or other imposts of a minor nature and amount insofar as they do not

We

relate to (i) the stamping and registration of this Agreement, (ii) any assignment of a
artial or total interest in this Agreement by Contractor or the transfer or sale of shares

ent. Ley pete Tano/Cape Three Points Contract Arca 43
123

12.4

12.5

12.6

12.7

Petroleui

of Contractor by an Affiliate or the stamping and registration of such sale, transfer or
assignment, (iii) the stamping and registration of any contract in respect of Petroleum
Operations between Contractor and any Subcontractor, (iv) capital gains resulting from
the sale, transfer or assignment of (A) assets by Contractor or (B) shares of Contractor
by an Affiliate, (v) social security contributions for Contractor, its Affiliates and
Subcontractors except for local employees, and (vi) dividend withholding tax on
distributions to shareholders of Parties comprising Contractor.

Save for withholding tax at a rate of five percent (5%) from the aggregate amount due to
any Subcontractor if and when required by Section 27(1) of the Petroleum Income Tax Law,
Contractor shall not be obliged to withhold any amount in respect of tax from any sum due
from Contractor to any Subcontractor. Any amount withheld in respect of tax pursuant to
Section 27(1) of the Petroleum Income Tax Law shall be a final tax as provided in Section
27(2) of such Law. Where the Subcontractor is an Affiliate of the Contractor, the
withholding tax requirement may be waived if proved to the satisfaction of the
Commissioner of the Intemal Revenue Service that such works or services are charged to
Contractor at cost.

Contractor shall not be liable for any export tax on Petroleum exported from Ghana and no
duty or other charge shall be levied on such exports. Vessels or other means of transport
used in the export of Contractor’s Petroleum from Ghana shall not be liable for any tax,
duty or other charge by reason of their use for that purpose.

Subject to the local purchase obligations hereunder, Contractor and Subcontractors may
import into Ghana all plant, equipment and materials to be used solely and exclusively in
the conduct of Petroleum Operations without payment of customs ‘and other duties, taxes,
fees and charges on imports save minor administrative charges;

PROVIDED THAT:

a) GNPC shall have the right of first refusal for any item imported duty free under
this Article which is later sold in Ghana; and

b) where GNPC does not exercise its right of purchase Contractor may sell to any
other person only subject to all import duty and taxes as if such items were being
imported at the time of such sale; provided, however, that no duty or tax shall be levied
if the purchaser could have imported the item sold free of duty or tax under an
exemption similar to Contractor’s hereunder.

Foreign National Employees of Contractor or its Affiliates, and of its Subcontractors, shall
be permitted to import into Ghana free of import duty their personal and household effects
in accordance with Section 22.7 of PNDCL 64; provided, however, that no property
imported by such employee shall be resold by such employee in Ghana except in
accordance with Article 12.5.

Subject to GNPC’s rights under Article 19, Contractor, Subcontractors, Affiliates and
Forajgn National Employees shall have the right to export from Ghana all previously

ent for Deepwater Tano/Cape Three Points Contract Area 44
Wa AX
12.8

12.9

12.10

12.11

12.12

imported items as defined. Such exports shall be exempt from all customs and other duties,
taxes, fees. and charges on exports save minor administrative charges.

The Ghana Income Tax law applicable generally to individuals who are not employed in the
Petroleum industry shall apply in the same fashion and at the same rates to employees
including Foreign National Employees of Contractor, its Affiliates and its Subcontractors;
provided, however, that Foreign National Employees of Contractor, its Affiliates, and its
Subcontractors who are resident in Ghana for not more than thirty (30) days continuous in
any Calendar Year or if not continuous, then sixty (60) days in any Calendar Year (as
permitted under Section 28 of the Petroleum Income Tax Law) shall be exempt from the
income tax and withholding tax liabilities on all income except income attributed to
employment exercised in Ghana.

It is the intent of the Parties that payments by Contractor of tax levied by the Petroleum
Income Tax Law qualify as creditable against Contractor’s United States federal income tax
liability. Should the United States Internal Revenue Service determine that the Petroleum
Income Tax Law does not impose a creditable tax, the Parties agree to negotiate in good
faith with a view to establishing a creditable tax on the precondition that to adverse effect
should occur to the economic rights of GNPC or the State.

All tax retums prepared and payments made by Contractor and its Affiliates or
Subcontractors, and Foreign National Employees thereof shall be made in United States
Dollars,

The Parties acknowledge that a new legal regime governing Petroleum Operations in Ghana
is being proposed for consideration by Cabinet and ratification by the Parliament of Ghana.

The Parties agree that should the new legal regime be adopted for implementation, offer a
more favourable tax rate and accelerated depreciation of capital expenditure than under the
existing Petroleum Agreement, the new tax rate and depreciation rates that shall come into
force shall be offered to Contractor, whereupon, the tax and depreciation rates applicable
under the Petroleum. Agreement as of the Effective Date, shall be substituted with the new
rates under the new law without a renegotiation of the Petroleum Agreement.

PROVIDED HOWEVER THAT Contractor shall not beentitled to benefit from provisions

of the new law relating to Royalty, Carried Interest, or any other fiscal or financial
provisions.

With regard to each Development and Production Area, Contractor shall accrue estimated
costs of decommissioning and abandonment of operations and facilities, site restoration and
other associated operations and have such costs allowed prior to abandonment as a
deduction against chargeable income over the estimated life of the estimated reserves on a
straight line basis, commencing on the date when fifty percent (50%) of the estimated
reserves have been produced from such Area. Estimates with regard to costs will be
reviewed on an annual basis for adjustment and will be adjusted to reflect actual expenses
as incurred. The implementation of this Article 12.12 shall be subject to detailed guidelines

i by the Minister, Brew
Petrolet

eae Deepwater Tano/Cape Three Points Contract Area 45
V wre

ARTICLE 13

FOREIGN EXCHANGE TRANSACTIONS

13.1

13,2

13.3

13.4

13,5

13.6

Contractor shall for the purpose of this Agreement be entitled to receive, remit, keep and
utilise freely abroad all the foreign currency obtained from the sales of the Petroleum
assigned to it by this Agreement or purchased hereunder, or from transfers, as well as its
own capital, receipts from loans and in general all assets thereby acquired abroad. Upon
making adequate arrangements with regard to its commitment to conduct Petroleum
Operations, Contractor shall be free to dispose of this foreign currency or assets as it deems
fit.

Contractor shall have the right to open and maintain in Ghana bank accounts in foreign
currency and Ghanaian currency. No restriction shall be made on the import by Contractor
in an authorised manner of funds assigned to the performance of the Petroleum Operations
and Contractor shall be entitled to purchase Ghanaian currency through authorised means,
without discrimination, at the prevailing rate of exchange; provided, however, that such
prevailing rate applicable to Contractor hereunder for all transactions for converting
Ghanaian currency into United States Dollars, and vice versa, shall be at a buying or selling,
as the case may be, rate of exchange not less favourable to Contractor than that quoted by
the State or its foreign exchange control authority to any person or entity on the dates of
such conversion.

Contractor shall be entitled to convert in an authorised manner into foreign currencies of its
choice funds imported by Contractor for the Petroleum Operations and held in Ghana which
exceeds its local requirements at the prevailing rate of exchange referted to in Article 13.2
and remit and retain such foreign currencies outside Ghana.

In the event of resale by Contractor or its Affiliate of Crude Oil purchased from the State or
GNPC, the State or GNPC shall have the right to request payment for such sales of its share
of production to Contractor or its Affiliate to be held in the foreign currency, in which the
resale transaction took place or in United States Dollars.

Contractor shall have the right to make direct payments outside of Ghana to its Foreign
National Employees, and to those of its Affiliates, Subcontractors and suppliers ‘not
resident in Ghana’ (as that term is defined in Section 160 of the Internal Revenue Act, 2000
(Act 592)) for wages, salaries, purchases of goods and performance of services, whether
imported into Ghana or supplied or performed therein for Petroleum Operations carried out
hereunder, in accordance with the provisions of this Agreement, in respect of services
performed within the framework of this Agreement, and such payments shall be considered
as. part of the costs incurred in Petroleum Operations, In the event of any changes in the
location of Operator’s home offices, Operator shall so notify GNPC and the State.

All payments which this Agreement obligates Contractor to make to GNPC or the State,
including income taxes, shall be made in United States Dollars, except as requested
erwise pursuant to Article 13.4 above. All payments shall be made by wire transfer in

Jeemeéit for Deepwater Tano/Cape Three Points Contract Area 46
we
immediately available funds to a bank to be designated by GNPC or the State, and
reasonably accessible to Contractor by way of its being able to receive payments made by
Contractor and give a confirmation of receipt thereof, or in such other manner as may be
mutually agreed.

13,7 All payments which this Agreement obligates GNPC or the State to make to Contractor
shall be made in United States Dollars. All payments shall be made by wire transfer in
immediately available funds to a bank to be designated by Contractor, and reasonably
accessible to GNPC or the State by way of its being able to receive payments made by
GNPC or the State and give confirmation of receipt thereof, or in such other manner as may

be id agreed, Bro
ane

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 47
ARTICLE 14

SPECIAL PROVISIONS FOR NATURAL GAS

PART I - GENERAL

14.1

14.2

14.3

Contractor shall have the right to use Natural Gas produced from any Development and
Production Area for Petroleum Operation within the Contract Area such as reinjection for
pressure maintenance and/or power generation.

Contractor shall have the right to flare Natural Gas:

a) to the extent provided in an approved Development Plan;

b) during production testing operations;

c) when required for the safety of persons engaged in Petroleum Operations in accordance
with international Petroleum industry practice;

d) where-reinjection is inadvisable from the point of view of good reservoir or petroleum
engineering practice; or

e) as otherwise authorised bythe Minister.

Contractor shall have the right to extract condensate and Natural Gas liquids for disposition

under the provisions relating to Crude Oil. Residual Natural Gas remaining after the
extraction of condensate and Natural Gas liquids is subject to the provisions of this Article.

PART II -ASSOCIATED GAS

14.4

14.5

Based on the principle of full utilisation of Associated Gas and without substantial
impediment to Crude Oil production, the Development Plan of each Development and
Production Area shall include a plan of utilisation for Associated Gas.

If Contractor considers that production, processing and utilisation of any Associated Gas
from any Development and Production Area to be non-economic, GNPC shall have the
option to offtake such Associated Gas at the outlet flange of the gas-oil separator at its Sole
Risk for its own use and to that end the Development Plan proposed by Contractor shall
include a description of the facilities that GNPC will need to construct for the delivery to
GNPC of such Associated Gas and a plan for the reinjection of such Associated Gas into the

Test ‘oir. Ben
ee

Peiroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 48

14.6

14.7

If GNPC elects to offtake Associated Gas under Article 14.5 above, GNPC shall pay for the
cost of any additional facilities not related to the Production of Crude Oil and any related
production cost required for the delivery of the Natural Gas to GNPC, provided that:

a) if Contractor subsequently wishes to participate in GNPC’s gas utilisation programme,
it shall reimburse GNPC for the costs of such facilities plus a premium of three
hundred percent (300%); or

b) if Contractor subsequently develops a gas utilisation programme and requires the use
of such facilities, Contractor shall pay GNPC an agreed fee for such use.

Subject to Articles 14.2 and 14.6 and upon the amendment of the-applicable Development
Plan for the Production of Crude Oil, the provisions related to commercial assessment,
development and production of Non-Associated Gas below shall apply if Contractor
considers that it may be economic to produce Associated Natural Gas for sale alone or in
association with Non-Associated Natural Gas or other Associated Natural Gas.

PART III - NON-ASSOCIATED GAS

14.8

14.9

14.10

14.11

Contractor shall notify the Minister in writing as soon as any Discovery of Non-Associated
Gas is made in the Contract Area.

As-soon as possible after the technical evaluation of the test results of such Discovery is
complete and in any event not later than one hundred eighty (180) days from the date of
Discovery, Contractor shall by a further notice in writing to the Minister (the “Notice”)
indicate whether in Contractor’s opinion the Discovery merits Appraisal,

Where Contractor’s Notice indicates that the Discovery does not at that time merit
Appraisal but may merit Appraisal or additional evaluation at a later date during the
Exploration Period or during the initial period under a new Agreement made pursuant to
Article 14.19 below, then Contractor need not submit a proposed Appraisal Programme at
that time but instead shall indicate what other studies or evaluations may be warranted
before an Appraisal Programme is undertaken. Where Contractor’s Notice indicates that the
Discovery will not merit appraisal at any time during the Exploration Period or during the
initial period under a new Agreement made pursuant to Article 14.19, then GNPC may by
Notice to Contractor require Contractor to relinquish thé rights to the Nori-Associated Gas
within that Discovery Area.

Where Contractor’s Notice indicates that the Discovery merits appraisal, Contractor shall
prepare and submit to the Minister for approval, an Appraisal Programme to be carried out
by Contractor in respect of such Discovery. Such Appraisal Programme shall be scheduled
to be completed within three (3) years of the submission of the Notice to the Minister,
Where Contractor seeks to amend an approved Appraisal Programme, it shall submit such
amendment to the JMC for review pursuant to Article 6.4(v) before submission to the
inister for approval. The above approvals shall not be unreasonably withheld or delayed.

at

Petroleum Agreement for Deepwater Tano/Cape Three Pointy Contract Area 49
14.12 Not later than ninety (90) days from the date on which the Appraisal Programme relating to
a Discovery is concluded, Contractor shall submit to the Minister a report containing the
results of the Appraisal Programme. If the report concludes that the Discovery merits
commercial assessment, Contractor shall notify the Minister within one hundred eighty
(180) days from the date on which the Appraisal Programme relating to the Discovery was
completed of a programme of such assessment and shall conduct such programme during
the rest of the Exploration Period and, if applicable, during the initial period under a new
Agreement made pursuant to Article 14.19. Notwithstanding the above, Contractor may
also notify the Minister that commercial assessment of the Discovery is not warranted at
that time but the Discovery may merit such assessment at a later date during the Exploration
Period or during the initial period aforesaid. If Contractor so notifies the Minister,
Contractor shall also indicate what other studies or evaluation may be warranted. before a
commercial assessment is undertaken.

14.13 The purpose of the commercial assessment shall be to study the uses to which production
from the Discovery Area, separately or together with any Natural Gas referred to in Part IL
of this Article 14, can be devoted and whether involving exports or domestic utilisation. As
part of the assessment, the Parties shall also pursue discussions on the required contractual

arrangements for disposition of the Natural Gas to potential purchasers and/or consumers of
the Natural Gas.

14.14 Contractor may consult with the other Parties and may make appropriate representations
proposing changes in the fiscal and other provisions of this Agreement which may, in the
opinion of Contractor, affect the above determinations made pursuant to Articles 14.11 and
14.12. The other Parties may, where feasible and in the best interests of the Parties, agree to
make'such changes or modifications in the existing terms of this Agreement.

14.15. Nothing in this Part I of Article 14 shall be read or construed as requiring Contractor to
relinquish any area:

a) which constitutes or forms part of another Discovery Area in respect of which
Contractor has given to the Minister a separate notice indicating that such Discovery
merits appraisal, confirmation or commercial assessments; or

b) which Contractor has given the Minister a separate notice indicating that the
Discovery is a Commercial Discovery; or

c) which constitutes or forms part of a Development and Production Area.

PART IV_NATURAL GAS PROJECTS

14.16 If at any time during the commercial assessment Contractor informs the Minister in writing
that the Discovery can be produced commercially, it shall as soon as reasonably possible
thereafter submit to the Minister and to GNPC its proposals for an agreement relating to the
development of the Discovery on the principles set forth in this Part IV of Article 14. The
Stgje_and GNPC undertake on receipt of such notice to negotiate in good faith with

steed, tfor Deepwater Tano/Cape Three Points Contract Area 50

Was '
Contractor with a view to reaching agreement ‘on terms for such production. Any such
agreement will be based on terms and fiscal requirements which shall be no less favourable
to Contractor than those provided for in Articles 10 and 11 and which take full account of
the legitimate interest of the State as the resource owner.

If, prior to Termination of the Petroleum Agreement, the Parties are engaged in negotiations
for a new petroleum agreement, the process of negotiating the new agreement shall survive
termination of this Petroleum Agreement.

14,17 If at any time during the commercial assessment Contractor has identified a market for the
reserves of Associated and/or Non-Associated Gas or any part thereof that can be saved
without prejudice to an export project, the Parties shall proceed in good faith to negotiate
the appropriate contractual arrangements for the disposition of the Natural Gas. In the event
ofa market for such Gas, Contractor shall receive for delivery its share of the Natural Gas
at a price to be agreed in good faith between GNPC and Contractor, taking into’ account
among other things, the cost of developing the Natural Gas, a reasonable return on
development investment and the uses which will be made of the Natural Gas.

14,18 In the event of a Discovery of Natural Gas in the Contract Area which is to be developed
and commercially produced, the provisions of this Agreement in respect to interests, rights
and obligations of the Parties regarding Crude Oil shall apply to Natural Gas, with the
necessary changes in points of detail, except with respect to specific provisions in this
Agreement conceming Natural Gas and different or additional provisions concerning
Natural Gas which may be agreed by the Parties in the future.

a) The system for the allocation of Natural Gas among the Parties shall follow the same
general format as Article 10.1 provides for Crude Oil, with the exception that the
Toyalty to be delivered to the State on Natural Gas shall be at the rate of three percent
(3%) of the annual Gross Production of Natural Gas as an incentive to enhance the
viability of a Natural Gas project on the basis herein provided for.

b) The Parties recognise that projects for the Development and Production of Natural Gas
are generally long-term in nature for both the project developers and the customers
who purchase the Natural Gas. Substantial investments and dedication of facilities
require long-term commitments on both sides, This Agreement, being for a specific
term of years, may not cover the length of time for which customers in given cases will
require commitments on the part of the Parties to this Agreement to deliver their
respective shares of the output. Accordingly the Parties agree to consider undertaking
such commitments where reasonably required for the efficient and viable development
of a Natural Gas project. It is recognised that, unless otherwise agreed by the Parties
hereto, Contractor will have no right or interest in the project or the Natural Gas
produced. and delivered pursuant to such project after the term of this Agreement has
expired.

c) In the event that Contractor or an Affiliate decides to construct facilities to receive
Natural Gas from the Development and Production Area for further processing or for
as a feedstock or fuel in order to convert such Natural Gas into one or more

renin ely

ae Tano/Cape Three Points Contract Area One
abet

commercially marketable products, the Contractor shall be entitled to pay for such
Natural Gas the price paid by the State or GNPC under Article 14.17.

d) The Parties will consider collaboration in obtaining any common external financing
available for Natural Gas processing or Natural Gas utilisation facilities, including
project financing; however, each Party shall remain free to finance externally its share
of such facilities to the extent it prefers to do so.

14.19 a) Where Contractor has during the continuance of the Exploration Period made a
Discovery of Non-Associated Gas but has not before the end of the Exploration Period
declared that Discovery to be commercial, the State and GNPC will, if Contractor so
requests, enter into a new Petroleum Agreement. with Contractor in respect of the
Discovery Area to which that Discovery relates;

b) The State and GNPC shall not be under any obligation to enter into an Agreement
pursuant to Article 14.19(a) unless before the end of the Exploration Period Contractor
has carried out an Appraisal Programme in respect of that Discovery pursuant to
Article 14.11 and submitted to the Minister a report thereon pursuant to Article 14.12,
or has notified the Minister of reasonable arrangements to undertake and complete such
an Appraisal Programme during the period provided for in (c) (i) below:

c) A Petroleum Agreement entered into pursuant to Article 14.19(a):

i) — shall unless the Discovery in respect of which the Agreement has been made is
declared by Contractor to be a Commercial Discovery, continue in force for an
initial period not exceeding five (5) years;

ii) shall in the event that the Discovery is declared by Contractor to be a
Commercial Discovery

a) continue in force for an aggregate period not exceeding thirty (30)
years;

b) ‘include, or be deemed to include, all the provisions which, mutatis
mutandis, would have applied to a Commercial Discovery of Non-
Associated Gas if Contractor had declared such Discovery to be a
Commercial Discovery under this Agreement;

iii) shall contain in respect of the initial period or of any renewal period details of
the evaluations or studies which Contractor proposes to undertake in order to
determine or keep under review the commerciality of the Discovery;

iv) shall confer on GNPC preemptive rights in respect of the Natural Gas
contained in the reservoir to which the Discovery relates substantially in the

foym of the provisions hereinafter set out in Article 14.19(e).
at for

no)
Petroleum Agreement, wh water Tano/Cape Three Points Contract Area 52
In the event that the Parties are unable to agree to the detailed terms of the
Petroleum Agreement contemplated in Article 14.19(a) and the Exploration Period
expires, GNPC itself, or a third party may, at its Sole Risk, complete the Appraisal
Programme relating to the Discovery and/or develop the Discovery, provided that
Contractor shall have the right of first refusal in respect of any transaction proposed
by GNPC or such third party for the development of the Discovery.

d) Where Contractor has not, before the end of the initial period in Article 14.19(c)(i),
declared the Discovery to be a Commercial Discovery and the Minister has in his
discretion determined that further evaluation or studies may be required before the
Discovery can be'declared commercial, the right of Contractor to retain the Discovery
Area shall continue for a further period not exceeding in the aggregate five (5) years.
The right of Contractor to retain the Discovery Area aforesaid shall be secured by the
renewal of the Agreement referred to in Article 14.19(a) or where necessary by a new
Agreement entered into by the Parties for that purpose.

€) i) Where Contractor has not declared the Discovery to be commercial, if GNPC
has identified a market for the Natural Gas contained in the reservoir to which
the Discovery relates, or any part thereof, it may at any time during the initial
period under the new Agreement in Article 14.19(c)(i) or the aggregate period
referred to in (d) above serve on Contractor a notice giving particulars of the
quantities of Natural Gas required to serve that market and the price offered;

ii) | Within three (3) Months from the receipt of a notice in Article 14.19(e)(i)
above Contractor may declare the Discovery to be commercial and in
accordance with the Agreement and the Petroleum Law prepare and submit to
the Minister a Development Plan for the production of the Natural Gas in
association with GNPC to serve the market identified at the price offered;

iii) If Contractor has not, within the period of three (3) Months aforesaid, declared
the Discovery to be commercial, GNPC may at its Sole Risk develop the
Discovery to the extent necessary to meet the requirements. of the market
identified as aforesaid, and in that event the Contractor shall cease to have any
tights in respect of the Natural Gas in the reservoir required for that purpose.
GNPC shall conduct such Sole Risk operations unless GNPC proposes

ae and Contractor agrees. 4

Wahi

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 33
ARTICLE 15

DOMESTIC SUPPLY REQUIREMENT (CRUDE OIL)

151

15.2

Crude Oil for consumption in Ghana (in this Article called the “Domestic Supply
Requirement”) shall be supplied, to the extent possible, by the State and GNPC from their
respective entitlements under this Agreement and under any other contract for the
production of Crude Oil in Ghana.

In the event that Crude Oil available to the State pursuant to Article 15.1 is insufficient to
fulfill the Domestic Supply Requirement and the State notifies Contractor at least sixty (60)
days prior to the. commencement of a Quarter, Contractor shall be obliged together with any
third parties which produce Crude Oil in Ghana, to supply on the first day of such Quarter a
volume of Crude Oil to be used for such Domestic Supply Requirement, calculated on the
basis of the ratio.of Contractor's entitlement to Crude Oil under Article 10.1 (d) to the sam
of the similar entitlements of all such third parties and Contractor’s entitlement and
provided that Contractor’s obligation to supply Crude Oil for purposes of meeting the
Domestic Supply Requirement shall not exceed the total of Contractot’s said entitlement
under this’ Agreement. GNPC shall purchase any Crude Oil supplied by Contractor
pursuant to this Article at the weighted average Market Price determined under Article
11.7(¢) for the Month of delivery, and GNPC shall pay such prices in accordance with
Article 13.7 within thirty (30) days after receipt of invoice, failing which Contractor's
obligations in respect of the Domestic Supply Requirement under this Article 15 shall be
suspended until payment is made good, at which time deliveries shall be resumed subject to
any alternative commitments that may have been reasonably entered into by Contractor to
dispose of the Domestic Supply Requirement Crude Oil during the period of default in

a fore

moh

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area $4
ARTICLE 16

INFORMATION AND REPORTS: CONFIDENTIALITY

16.1 Contractor shall keep GNPC regularly and fully informed of operations being carried out by
Contractor under this Agreement and provide GNPC with all information, data, (film, paper
and digital forms), samples, interpretations and reports, (including progress and completion
reports) including, but not limited, to the following:

a)
b)

c)

4)

e)

processed seismic data and interpretations thereof,

well data, including but not limited to electric logs and other wireline surveys, and mud
logging reports and logs, samples of cuttings and cores and analyses made therefrom;

any reports prepared from drilling data or geological or geophysical data, including
maps or illustrations derived therefrom;

well testing and well completion reports;

reports dealing with location surveys, seabed ‘conditions and seafloor hazards and any
other reports dealing with: well, platform or pipeline locations;

Teservoir investigations and estimates regarding reserves, field limits and economic
evaluations relating to future operations;

daily, weekly, monthly and other regular reports on Petroleum Operations;
comprehensive final reports upon the completion of each specific project or operation;
contingency programmes and reports on safety and accidents; and

procurement plans, Subcontractors and contracts for the provision of services in the
performance of Petroleum Operations to Contractor.

Data shall be provided on film, paper and in digital format as available in an acceptable
format to GNPC. In respect of the reports, including text and graphics, paper and digital
copies shall be submitted,

16.2 Contractor shall have the right to retain for its. own use in connection with the conduct of
Petroleum Operations under this Agreement copies of data, well logs, maps, magnetic tapes,
other geological and geophysical information, portions of core samples and copies of
Teports, studies and analyses, referred to in Article 16.1.

16.3 Not later than ninety (90) days following the end of each Calendar Year, Contractor shall
submit to GNPC a report covering Petroleum Operations performed in the Contract Area
duying such Calendar Year. Such report shall include, but not be limited to: ra

Petrali

cement for Deepwater Tano/Cape Three Poines Contract Area’ 55

Wirt
a)

b)

d)

e)

a statement of the number of Exploration Wells, Appraisal Wells. and Development

Wells drilled, the depth of each such well, and a map on which drilling locations are
indicated;

a statement of any Petroleum encountered during Petroleum Operations, as well as a
statement of any fresh water layers encountered and of any other minerals discovered;

a statement of the quantity of Petroleum produced and of all other minerals produced
therewith from the same reservoir or deposit;

asummary of the nature and extent of all exploration activities in the Contract Area;

a general summary of all Petroleum Operations in the Contract Area; and

a Statement of the number of employees engaged in Petroleum Operations in Ghana,
identified-as Ghanaian or non-Ghanaian. Contractor will inform the latter that details

as to nationality are-required by GNPC and that Contractor is available to assist them to
supply that information.

16.4 All data, information and reports including interpretation and analysis supplied by
Contractor pursuant to this Agreement shall be treated as confidential and shall not be
disclosed by any Party to any other person without the express written consent of the other
Parties, which consent shall not be unreasonably withheld or delayed.

16.5. The provisions of Article 16.4 shall not prevent disclosure:

a)

b)

by GNPC or the State:

i) toany agency of the State’or to any adviser or consultant to GNPC or the State;
or

ii) for the purpose of obtaining a Petroleum Agreement in respect of any open
acreage adjacent to the Contract Area.

by Contractor:
i) to its Affiliates, advisers or consultants;

ii) to a bona fide potential assignee of all or part. of Contractor’s interest
hereunder, provided GNPC is notified concerning such potential assignee;

iii) to banks or other lending institutions for the purpose of seeking external
financing of costs of the Petroleum Operations;

iv) to non-Affiliates who shall provide services for the Petroleum Operations,

cluding Subcontractors, vendors and other service contractors, where this is.
“een corel Tano/Cape Three Points Contract Area AE™
Yue

4
essential for their provision of such services, and provided GNPC is notified
about such disclosure;

v) to governmental agencies for obtaining necessary rulings, permits, licenses
and approvals, or as may be required by applicable law or recognised stock
exchange, accounting or reporting practices, and provided GNPC is notified
about such disclosure; or

vi) to such persons and for such purposes as the Joint Management Committee
may permit from time to time:

c) by any Party:

i) to the extent necessary in any arbitration proceedings or proceedings before a
Sole Expert or in proceedings before any court;

ii) with respect to data, etc., which already through, no fault of the disclosing Party
is in the public domain.

16.6 Any Party disclosing information or providing data to any third party under this Article shall
require such persons to observe the confidentiality of such data. Notwithstanding the
foregoing, if disclosure is required under applicable law or by a governmental order,
decree, regulation or rule or stock exchange regulations or rules where such
confidentiality cannot be required, the disclosing Party may make such disclosure, upon
giving written notice to the other Party.

16.7 Public statements and press releases regarding the Petroleum Operations undertaken under
this Agreement shall be issued jointly by the Contractor and GNPC, and the Parties shall
agree on the timing and wording of such statements and releases to the public. Where,
however, a Party is required to make a public announcement or statement under the
applicable laws, rules or regulations of any government, legal proceedings or a stock
exchange having jurisdiction over such Party or any of its Affiliates, that Party shall inform
the other Party of such requirement and submit the text of the proposed announcement or
statement for comment and/or approval. Should a Party fail to respond for more than five
(5) days (or such shorter period as may be reasonable in the event of an emergency or
disaster) to request for the approval of a public statement or announcement for such
purposes, such failure shall be deemed approval of the request.

fore ~~

Mas

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 57
ARTICLE 17

INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION

17.1

17.2

17.3

17.4

17.5

Petrolal

GNPC shall have the right of access to all sites and offices of Contractor and the right to
inspect all buildings and installations used by Contractor relating to Petroleum Operations,
Such inspections and audits shall take place in consultation with Contractor and at such
times and in such manner as not unduly to interfere with the normal operations of
Contractor.

Contractor shall take all necessary steps, in accordance with accepted international
Petroleum industry practice, to perform activities pursuant to the Agreement in a safe
manner and shall comply with all requirements of Governing Law, including labour, health
safety and environmental laws and regulations issued by the Environmental Protection
Agency of Ghana.

Contractor shall provide an effective and safe system for disposal of water and waste oil, oil
base mud and cuttings in accordance with accepted international Petroleum industry

practice, and shall provide for the safe completion or abandonment of all boreholes and
wells.

Contractor shall exercise its rights and carry out its responsibilities under this Contract in
accordance with accepted international Petroleum industry practice, and shall take steps in
such manner as to:

a) result in minimum ecological damage or destruction;

b) control the flow and prevent the escape or the avoidable waste of Petroleum discovered
in or produced from the Contract Area;

c) prevent damage to Petroleum-bearing strata;

d) prevent the entrance of water through boreholes.and wells to Petroleum-bearing strata,
except for the purpose of secondary recovery;

©) prevent damage to onshore lands and to trees, crops, buildings or other structures; and
f) avoid any actions which would endanger the health or safety of persons.

If Contractor's failure to comply with the requirements of Article 17.4 results in the release
of Petroleum or other materials on the seabed, in the sea, on land or in fresh water, or if
Contractor’s operations result in any other form of pollution or otherwise cause harm to
fresh water, marine, plant or animal life, Contractor shall, in accordance with accepted
intemational Petroleum industry practice, promptly take all necessary measures. in
accordance with generally accepted international Petroleum industry practice to control the
pollution, to clean up Petroleum or ofher released material, or to repair, to the maximum

‘ent for Deepwater Tano/Cape Three Points Contract Area 58

Wiad
extent feasible, damage resulting from any such circumstances. If such release or pollution
results directly from the Gross Negligence of Contractor, the cost of subcontract clean-up
and repair activities shall be borne by Contractor and shall not be included as Petroleum
Cost under this Agreement.

17.6 Contractor shall notify GNPC immediately in the event of any emergency or major accident
and shall take such action as may be prescribed by GNPC’s emergency procedures

previously notified to Contractor and by accepted international Petroleum industry
practices.

17.7 If Contractor does not act promptly so as to control, clean up or repair any pollution or
damage,, GNPC may, after giving Contractor reasonable notice in the circumstances, take
any actions which are necessary, in accordance with accepted international Petroleum
industry practice and the reasonable costs and expenses of such actions shall be bome by
_y and shall, subject to Article 17.5 be included as Petroleum Costs. Sarr

{ nel

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 59
ARTICLE 18

ACCOUNTING AND AUDITING

18.1

18.2

18.3

18.4

18.5

18.6

Contractor shall maintain, at its offices in Ghana, books of account and supporting records
in the manner required by applicable law and accepted accounting principles generally used
in the accepted international Petroleum industry and shall file reports, tax returns and any
other documents and any other financial returns which are required by applicable law.

In addition to the books and reports required by Article 18.1 Contractor shall maintain, at its
office in Ghana, a set of accounts and records relating to Petroleum Operations under this
Agreement. Such accounts shall be kept in accordance with the requirements of the
applicable law and accepted accounting principles generally used in the international
Petroleum industry.

The accounts required. by Articles 18.1 and 18.2 shall be kept in United States Dollars or
such other currency as GNPC and Contractor may agree.

Contractor will provide GNPC with quarterly summaries of the Petroleum Costs incurred
under this Agreement.

GNPC shall review all financial statements submitted by the Contractor as required by this
Agreement, and shall signify its provisional approval or disapproval of such statements in
writing within ninety (90) days of receipt failing which the financial statements as submitted
by Contractor shall be deemed approved by GNPC; in the event that GNPC indicates its
disapproval of any such statement, the parties shall meet within fifteen (15) days of
Contractor’s receipt of the notice of disapproval to review the matter.

Notwithstanding any provisional approval pursuant to Article 18.5 GNPC shall have the
right at its sole expense and upon giving reasonable notice in writing to Contractor to audit
the books and accounts of Contractor referenced in Articles 18.1 and 18.2 relating to
Petroleum Operations within two (2) years from the submission by Contractor of any report
of financial statement. GNPC shall not, in carrying. out such audit, interfere unreasonably
with the conduct of Petroleum Operations. Any such audit shall be undertaken by an
independent intemational auditing firm and shall be completed (including the delivery of
any written exceptions to Contractor) within six (6) Months after commencement of the
audit. An extension to complete an audit shall be allowed upon receipt by Contractor from
GNPC’s auditing firm of a written statement representing that the auditors have used
reasonable efforts to complete the subject audit within the six (6) Month period from the
date of commencement of such audit and they require additional time not to exceed three
(3) Months to complete such audit. Contractor shall provide all necessary facilities for
auditors appointed hereunder by GNPC including working space and timely access to all
relevant personnel, records, files and other materials.

If GNPC desires verification of charges from an Affiliate, Contractor shall at GNPC’s sole

expepse obtain for GNPC or its representatives an audit certificate to this purpose from the
Vv

ent for Deepwater Tano/Cape Thred Poirits Contract Area 60
Sf
statutory auditors of the Affiliate concerned. Copies of audit reports shall be provided to the
Contractor and GNPC. Any unresolved audit claim resulting from such audit, upon which
Contractor and GNPC are unable to agree shall be submitted to the JMC for decision which
must be unanimous. In the event that a unanimous decision is not reached in respect of any
audit claim, then such unresolved audit claim shall be submitted for resolution in accordance
with Article 24. Subject to any adjustments resulting from such audits, Contractor’s
accounts and financial statements shall be considered to. be correct on expiry of a period of
two (2) years from the date of their submission unless before the expiry of such two (2) year
period GNPC has notified Contractor of any exceptions to such accounts and statements.

18.7 Nothing in this Article shall be read or construed as placing a limit on GNPC’s access to
Contractor’s books and accounts in respect of matters arising under Article 23.4 (a).

18.8 In the event of any changes in location of Operator’s home office, Operator shall so notify
GNPC and the State. fae
mat

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Atéa 61
ARTICLE 19

TITLE TO AND CONTROL OF GOODS AND EQUIPMENT

19.1 GNPC shall be the'sole and unconditional owner of:

a) Petroleum produced and recovered-as a result of Petroleum Operations, except for such
Petroleum as is distributed to the State and to’ Contractor pursuant to Article 10 or 14
hereof;

b) all physical assets other than those to which Article 19.3 or 19.4 apply, which are
purchased, installed, constructed or used by Contractor in Petroleum Operations as
from the time that:

i) the full cost thereof has been recovered in accordance with the provisions of the
Accounting Guide; or

ii) this Agreement is terminated and Contractor has not disposed of such assets
prior to such termination, whichever occurs first.

19.2. Contractor shall have the use of the assets referred to in Article 19.1(b) for purposes of its
operations. under this Agreement without payment provided that Contractor shall remain
liable for maintenance, insurance and other costs associated with such use, Where
Contractor has failed to keep any such asset in good working condition (normal wear and
tear excepted), GNPC shall have the right to recover the cost of repair or replacement of
such assets from Contractor. Contractor shall indemnify GNPC against all losses, damages,
claims or legal action resulting from Contractor's use of such assets, if and in as far as such
losses, damages, claims or legal actions were directly caused by Contractor’s Gross
Negligence.

19.3 Equipment or any other assets rented or leased by Contractor which is imported into Ghana
for use in Petroleum. Operations and subsequently re-exported therefrom, which is of the
type customarily leased or chartered for such use in accordance with international Petroleum
industry practice or which is otherwise not owned by Contractor shall not be transferred to
GNPC. No equipment or assets owned or leased by a Subcontractor shall by reason of the
provisions of this Article 19 be deemed to be transferred to GNPC.

19.4 Upon the termination of Petroleum Operations in any Area, Contractor may give GNPC the
option to acquire any movable and immovable assets owned by Contractor and used for
such Petroleum Operations and not affected by the provisions of Article 19.1(b) at a
reasonable-and mutually agreed price and terms, always provided that Contractor does not
require such assets for Contractor’s other Petroleum Operations in the Contract Area.

19.5 All assets which are not affected by Article 19.1 (b) nor subject to Article 19.4 above, and
all Subcontractor equipment, may be freely exported by Contractor or its Subcontractor,

ae at its discretion. tar
Petrole e

ir Deepwater Tano/Cape Three Points Contract Area 62

ARTICLE 20

PURCHASING AND PROCUREMENT

20.1 In the acquisition of plant, equipment, services and supplies for Petroleum Operations,
Contractor shall give preference to materials, services and products produced in Ghana
including shipping services provided by vessels owned or controlled by Ghanaian shipping
companies if such materials, services and products meet standards generally acceptable in
the international Petroleum industry and can be supplied at prices, grades, quantities,
delivery dates and on other commercial terms equivalent to or more favourable than those at
which such materials, services and products can be supplied from outside Ghana.

20.2 For the purposes of Article 20.1, price comparisons shall be made on a c.if. Accra delivered

basi;
Bar
aha

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 63
ARTICLE 21

EMPLOYMENT AND TRAINING

21.1

21.2

213

In order to establish programmes. to train. Ghanaian personnel for work in Petroleum
Operations and for the transfer of management and technical skills required for the efficient
conduct of Petroleum Operations, the Contractor shall make the following, payments to

GNPC:

(a) ‘A one time technology support payment of United States Dollars five hundred
thousand (US$500,000) or its equivalent in kind during the first Contract Year’ and

(vb) The total sum of three hundred thousand United States Dollars (US$300,000) per
Calendar Year from the Effective Date to maintain and implement such
programmes. The amount paid pursuant to this Article 21.1(b) shall be prorated in

the first and last Calendar Years of this Agreement to equal only the proportion of
days from the Effective Date to the end of the Calendar Year or the first day of the
Calendar Year to the date this Agreement terminates, aS applicable, bear to the total
number of days in that Calendar Year.

All payments pursuant to Articles 21.1(a) and (b) above shall be paid by Contractor by wire
transfer to a designated GNPC account within thirty (30) days of receiving an invoice from
the GNPC. The invoice shall state the amount due and purpose for such payment. All
payments under Articles 21.1(a) and (b) above shall qualify for deduction against income
tax under the Income Tax law and shall be considered Petroleum Costs.

‘Where qualified Ghanaian personnel are available for employment in the conduct of
Petroleum Operations, Contractor shall ensure that in the engagement of personnel it shall
as far as reasonably pos ible provide opportunities for the employment of such personnel.
For this purpose, Contractor shall submit to GNPC an employment plan with number of
persons and the required professions and technical capabilities prior to the performance of
Petroleum Operations. GNPC shall provide the qualified personnel according to the said
plan, for Contractor's consideration and approval, which approval shall not be unnecessarily
withheld or delayed.

Contractor shall, if so requested by GNPC, provide opportunities for up to two (2) GNPC
personnel (each person must satisfy basic agreed minimum standards, i.e., education level,
appropriate work experience in the Petroleum industry) pet Calendar Year nominated by
GNPC to be seconded for on-the-job training Or attachment in all phases of its Petroleum
Operations under a mutually agreed secondment contract. Such secondment contract shall
include continuing education and short industry courses mutually identified as beneficial to

the secondees, and the possibility for an assignment in one of Contractor's offices outsideof
the Republic of Ghana for a period of three (3) Months (or if agreed to by Contractor, such

5) eee by, and receive their salaries from GNPC, who shall remain responsible

Petroleum ra for Deepwater Tano/Cape Thrée Points Contract Area 64
al
for all such secondees. All reasonable, documented costs and expenses directly connected
with such assignment of GNPC personnel and agreed to by the Contractor and GNPC shall
be bome by the Contractor and shall qualify for deduction against income tax under’ the
Income Tax law and shall be considered as Petroleum Costs.

21.4 Contractor shall regularly provide to. GNPC information and data relating to international
Petroleum industry science’ and technology, economics and engineering related to the
Petroleum Operations available to: Contractor other than Contractor’s proprietary or trade
secrets or information, data or technology subject to third party license, and in the context of
Petroleum Operations shall assist GNPC personnel to acquire knowledge and skills in all
aspects of the international Petroleum industry.

21.5 It is agreed that there will be no disclosure or transfer, by or through any of the Parties
hereto, of any documents, data, know-how, technology or other information owned or
supplied by Contractor, its Affiliates or Subcontractors to any third parties without
Contractor’s prior written consent, and then only upon written agreement by the recipients
to retain such information in strict confidence with no right to further disclose or assign

such information. far
yn

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 65

ARTICLE 22
FORCE MAJEURE

22.1 The failure of a Party to fulfill any term or condition of this Agreement, except for the
payment of monies, shall be excused if and to the extent that such failure arises from Force
Majeure, provided that, if the event is reasonably foreseeable such Party shall have prior
thereto taken all appropriate precautions and all reasonable alternative measures with the
objective of carrying out the terms and conditions of this Agreement, A Party affected by
an event of Force Majeure shall promptly give the other Parties notice of such event and
also of the restoration of normal conditions.

22.2 A Party unable by an event of Force Majeure to perform any obligation hereunder shall take
all reasonable measures to remove its inability to fulfill the terms and conditions of this
Agreement with a minimum of delay, and the Parties shall take all reasonable measures to
minimise the consequences of any event of Force Majeure.

22.3 Any period set herein for the completion by a Party of any act required or permitted to be
done hereunder, shall be extended for a period of time equal to that during which such Party
was unable to perform such actions as a result of Force Majeure, together with such time as
may be required for the resumption of Petroleum Operations.

22.4 Except in the case of an action taken in consequence of an emergency arising from a
condition of Force Majeure, GNPC may not claim Force Majeure in respect of any action or

a of the State or any agency of the State. SINT
wha

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 66
ARTICLE 23

TERM AND TERMINATION

23.1

23.2

23.3

Subject to this Article the term of this Agreement shall be thirty (30) years commencing,
from the Effective Date.

(a)

Unless this Agreement has been earlier terminated, at the end of the term provided
for in Article 23.1, above, all rights and obligations of the Parties shall cease and the
Agreement shall terminate.

(b) Where, however, Contractor proposes 'to enter into anew agreement with respect to

©

(d)

the Contract Area or any part thereof, Contractor shall give GNPC and the State at
least twelve (12) Months written notice before the expiration. of the term of this
Agreement,

Where the Minister agrees to Contractor’s proposal as stated in Article 23.2 above,
the Parties shall meet within two (2) Months of the date of the Contractor’s written
notice and the Parties shall negotiate in good faith the terms of a new petroleum
agreement to be executed prior to the date on which this Agreement expires.

No failure to enter into any such new agreement shall give rise to arbitration
pursuant to Article 24 hereof.

Subject to Article 22, Termination of this Agreement shall result upon the occurrence of any.
of the following:

a)
b)

c)

d)

the relinquishment or surrender of the entire Contract Area;

the termination of the Exploration Period including extensions pursuant to Article 3
without notification by Contractor of commerciality pursuant to Article 8 or Article 14
Part Ill in respect of a Discovery of Petroleum in the Contract Area, provided however,
Termination shall not occur while Contractor has the right to evaluate a Discovery for
appraisal or commerciality and/or to propose a Development Plan pursuant to Articles
3.2(d), 8 or 14, or once a Development Plan has been approved, nor when. the
provisions of Articles 8.7 through 8.19 are applicable;

if, following a notice that a Discovery is a Commercial Discovery, the Exploration
Period terminates under Article 3. without a Development Plan being approved,
provided however that Termination shall not occur when the provisions of Articles
8.12 through 8.19 are applicable; or

the failure of Contractor through any cause other than Force Majeure, to commence
preparations with respect to Development Operations as provided in an approved

are Plan,

Petroleunt Agreement for Dfepwater Tano/Capé Three Points Contract Area 67

Wo
23.4 Subject to Article 22 and pursuant to procedures described in Article 23.5 below GNPC
and/or the State may terminate this Agreement upon the uncorrected occurrence of any of
the events (or failures to act listed) below:

a) the submission by Contractor to GNPC of a written statement regarding the Petroleum
Operations, which Contractor knows or should have known to be false in a material
particular; or the release by Contractor to any print or electronic media or to a stock
exchange of a written statement regarding the Petroleum Operations in Ghana in breach
of Article 16.7 and ina form which Contractor knows or should have known to be false
in a material particular; provided that if Contractor submitted such written statement or
issued such release with the intent to cause serious damage to GNPC or the State, a
period for remedy by Contractor of such false statement shall not be given;

b) the assignment or purported assignment by. Contractor of this Agreement contrary to
the provisions of Article 25 hereof;

c) the insolvency or bankruptcy of Contractor, the entry by Contractor into any
agreements or composition with its creditors, taking advantage of any law for the
benefit of debtors or Contractor’s entry into liquidation, or receivership, whether
compulsory or voluntary, which in itself provides evidence that the obligations of
Contractor hereunder will not be performed, Provided that if Contractor is more than
one Party, then the insolvency or bankruptcy of one Contractor Party shall not lead to a
termination of the Agreement if the other Contractor Party will assume the rights and
obligations of the defaulting Contractor Party under this Petroleum Agreement;

d) the intentional extraction by Contractor of any mineral of potential economic value
from the Contract Area other than as authorised under this Agreement or any applicable
law. Where, however, in the course of Petroleum Operations conducted in accordance
with accepted international Petroleum industry practice, Contractor unavoidably
extracts any mineral, Contractor shall immediately notify the Minister of Mines and
surrender such mineral to the State;

e) failure by Contractor

i) to fulfill its minimum work obligations pursuant to Article 4; save where the
Minister has waived the default;

ii) to carry out an approved Appraisal Programme undertaken by Contractor
pursuant to Article 8, unless Contractor notifies GNPC and the Minister that the
Appraisal Programme should be amended and submits said amendment to the
JMC for its review;

f) _ substantial and material failure by Contractor to comply with any of its obligations

aie to Article 7.1 hereof; (ora
Wee

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 68
23.6

23.7

5 aa with accepted international Petroleum industry practice.

g) failure by Contractor to make any payment of any sum due to GNPC or the State
pursuant to this Agreement within thirty (30) days after receiving notice that such
payment is due; or

h) failure by Contractor to comply with any decisions reached as a result of any arbitration
proceedings conducted pursuant to Article 24 hereof.

If GNPC and/or the State believe an event or failure to act as described in Article 23.4
above has occurred, a written notice shall be given to Contractor describing the event or
failure. Contractor shall have thirty (30) days from receipt of said notice to commence and
pursue remedy of the event or failure cited in the notice. If after said thirty (30) days
Contractor has failed to: commence appropriate remedial action, GNPC and/or the State may
then issue a written Notice of Termination to Contractor which shall become effective thirty
(30) days from receipt of said Notice of Termination by Contractor unless Contractor has
referred the matter to dispute resolution in accordance with Article 24. In the event that
Contractor disputes whether an event specified in Article 23.3 or Article 23.4 has occurred
or been remedied, Contractor may, any time up to the effective date of any Notice of
Termination refer the dispute for resolution pursuant to Article 24 hereof. If so referred,
GNPC and/or the State may not terminate this Agreement in respect of such event except in
accordance with the terms of any resulting award as provided for in Article 24.

Upon Termination of this Agreement, all rights of Contractor hereunder shall cease, except
for such rights as may at such time have accrued or as expressly provided in Articles 14.17
and 24.6 shall survive Termination under this Agreement and without prejudice to any
obligation or liability imposed or incurred under this Agreement prior to Termination and to
such rights and obligations as the Parties may have under applicable law.

Upon Termination of this Agreement or in the event of an assignment of all the rights of
Contractor, all wells and associated facilities shall be left in a state of good repair in

lb ree

yA

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 69
ARTICLE 24

CONSULTATION, ARBITRATION AND INDEPENDENT EXPERT

24.1

24.2

24.3

24.4

245

Except in the cases specified in Article 26.4 any dispute arising between the State and
GNPC or either of them on’one hand and Contractor on the other hand in relation to or in
connection with or arising out of any terms. and conditions of this Agreement shall be
resolved by consultation and negotiation among senior personnel authorized by each Party.
In the event that no agreement is reached within thirty (30) days afier the date when either
Party notifies the other that a dispute or difference exists within the meaning of this Article
or such longer period specifically agreed to by the Parties or provided elsewhere in this
Agreement, any Party shall have the right subject to Article 24.7 to have such dispute or
difference finally settled through international arbitration under the auspices of the
International Chamber of Commerce (the “ICC”) and adopting the Rules of Arbitration of
the International Chamber of Commerce (the “ICC Rules”), which ICC Rules are deemed
incorporated by reference into this Article 24, save as otherwise provided herein.

The tribunal shall consist of three (3) arbitrators. Each Party to the dispute shall appoint one
(1) arbitrator and those so appointed shall designate a chairman arbitrator. If a Party's
arbitrator and/or the chairman arbitrator is not appointed within the periods provided in the
tules referred to in Article 24.1 above, such Party's arbitrator and/or the chairman arbitrator
shall at the request of any Party to the dispute be appointed by the ICC Intemational Court
of Arbitration in accordance with the ICC Rules.

No arbitrator or Sole Expert shall be a citizen of the home country’of any Party hereto, and
no arbitrator or Sole Expert shall have any economic interest or relationship with any such
Party.

The arbitration proceedings shall be conducted in Paris, France, or at such other location as
selected by the arbitrators unanimously, but which must be located in a state which is a
party to the New York Convention on the Recognition and Enforcement of Foreign Arbitral
Awards and located within any one of the states specified in the Schedule to the Arbitration
(Foreign Awards) Instrument, 1963 (LI 261), as may be amended from time to time. The
proceedings shall be conducted in the English language.

The award of the tribunal shall be final and binding upon the Parties and enforceable by the
Parties in whose favour the award is made. Each of the Republic of Ghana and GNPC
hereby irrevocably agree that to the extent that such party, has any right of immunity from
any legal proceedings whether in Ghana, France or elsewhere in connection with or
arising from terms and conditions of this Agreement, including immunity from service of
process, immunity from jurisdiction or judgement or any arbitration tribunal, immunity
from execution of judgement or tribunal award, such party hereby expressly and
irrevocably waives any such immunity and agrees not to assert or invoke any such rights
or, in any such proceedings whether in Ghana, France or elsewhere. Pope”

Wiha

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 70
24.6 The right to arbitrate disputes arising out of this Agreement shall survive the termination of
this Agreement.

24.7 Unless where a matter is specifically required to be referred to a Sole Expert under this
Agreement, the Parties to a dispute arising under this Agreement may, in lieu of resorting to
arbitration, mutually agree to refer such matter for determination by a Sole Expert to be
appointed by agreement of the Parties. The Sole Expert proceedings shall be administered in
accordance with the Rules for Expertise of the International Chamber of Commierce and any
hearings or meetings shall take place in Accra, Ghana. Where, however, the Parties fail to
agree upon the appointment of a Sole Expert within forty-five (45) days of the notice by
one Party to the other Parties of a dispute pursuant to this Agreement, the Sole Expert shall
be appointed by the International Centre for Expertise established by the International
Chamber of Commerce (ICC).. The decision of the Sole Expert shall be given in writing
with full reasoning and shall be final and binding upon the Parties and shall be treated as if
it was an award by a sole arbitrator. The Sole Expert shall have ninety (90) days after his
appointment to decide the case, subject to any extensions mutually agreed to by the Parties
to the dispute. Upon failure of the Sole Expert to decide the matter in.a prompt and timely
manner, any Party may call for arbitration under Article 24.1 above.

24.8 Each Party to a dispute shall pay its own counsel and other costs: however, costs of the
arbitration tribunal shall be allocated in accordance with the decision of the tribunal. The
costs and fees of the Sole Expert shall be borne equally by the Parties to the dispute.

24.9 Any arbitration or Sole Expert proceeding pursuant to this Agreement shall be conducted
in accordance with the ICC Rules or the ICC Rules for Expertise (as applicable) in effect
on the date on which the proceeding is instituted.

24.10 In the event of a matter being referred for resolution under this Article 24; any obligations
of the Parties relating to such matter shall (unless otherwise provided by this Agreement)

be suspended, without liability to any Party, until said matter has been resolved pursuant
to this Article 24.

24.11 Neither the State and/or GNPC, on the one hand, and the Contractor, on the other hand,
shall be held liable to the other for any consequential, special, indirect or punitive
damages (including loss of profit or loss of production) arising directly or indirectly out
of or in relation or in connection to this Agreement, regardless of cause or fault.

24.12 In the event of any bi-lateral investment treaties between Ghana and the United States of
America, the Contractor, which is wholly owned and controlled by Amerada Hess

Corporation (a corporation incorporated in the State of Delaware, USA), shall be treated
as a foreign investor and the transaction or transactions to which this Agreement relates

ft constitute an investment. Pore
Wa

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area wat
ARTICLE 25

ASSIGNMENT

25.1 This Agreement shall not be assigned by Contractor directly or indirectly in whole or in
part, without the prior written consent of GNPC and the Minister, which consent shall not
be unreasonably withheld or delayed.

25.2 Any assignment of this Agreement shall bind the assignee as a Party to this Agreement to all
the terms and conditions hereof unless. otherwise agreed and as a condition to any
assignment Contractor shall provide an unconditional undertaking by the assignee. to
assume all obligations assigned by Contractor under this Agreement,

25.3. Where in consequence of an assignment hereunder Contractor is more than one person:

a) any operating or other agreement made between the persons who constitute Contractor
and relating to the Petroleum Operations hereunder shall be disclosed to GNPC and the
Minister and shall not be inconsistent with the provisions of this Agreement;

b) an operating agreement shall be established by the JMC to regulate the conduct of
Petroleum Operations thereafter, including cash-calls and the limits of authority;

¢) mo change in the scope of the operations may take place without the prior approval in
writing of GNPC, which approval shall not be unreasonably delayed or withheld; and

d) the duties and obligations of Contractor hereunder shall be joint and several as
provided in Article 26.7 (b).

25.4 GNPC's acquisition of Additional Interest under Article 2.5 or a Sole Risk Interest pursuant
to,Article 9 shall not be deemed to be an assignment within the meaning of this Article 25.

ine a

Petroleum Agreement for Deepwater Tano/Cape Three Points Covitract Area n
ARTICLE 26

MISCELLANEOUS

26.1

26.2

26.3

26.4

26.5

26.6

This Agreement and the relationship between the State and GNPC on one hand and
Contractor on the other shall be governed by and construed in accordance with the laws of
the Republic of Ghana consistent with such rules of international law as may be applicable,
including rules and principles as have been applied by intemational tribunals.

The State, its departments and agencies, shall support this Agreement and shall take no
action which prevents or impedes the due exercise and performance of rights and
obligations of the Parties hereunder. As of the Effective Date of this Agreement and
throughout its Term, the State guarantees Contractor the stability (including a change to
Subcontractors’ circumstance, which circumstance is covered under this Agreement and
impacts Contractor) of the terms and conditions of this Agreement as well as the fiscal and
contractual framework hereof on the Effective Date specifically including those terms and
conditions and that framework that are based upon or subject to the provisions of the laws
and regulations of Ghana (and any interpretations thereof) including, without limitation, the
Petroleum Income Tax Law, the Petroleum Law, the GNPC Law and those other laws,
regulations and decrees that are applicable hereto, This Agreement and the rights and
obligations specified herein may not be modified, amended, altered or supplemented except
upon the execution and delivery of a written agreement executed by the Parties, Any
legislative or administrative act of the. State or any of its agencies or subdivisions which
purports to vary any such right or obligation shall, to the extent sought to be applied to this
Agreement, constitute a breach of this Agreement by the State.

Where'a Party considers that a significant change in the circumstances prevailing at the time
the Agreement was entered into, has occurred affecting the economic balance of the
Agreement, the Party affected hereby'shall notify the other Parties in writing of the claimed
change with a statement of how the claimed change has affected the relations between the
Parties.

The other Parties shall indicate in writing their reaction to such representation within a
period of three (3) Months after receipt of such notification and if such significant changes
are agreed upon by the Parties to have occurred, the Parties shall meet to engage in
negotiations and shall effect such changes in, or rectification of, these provisions as they
may agree are necessary. In the event that the Parties are unable, within ninety (90) days
after a Party’s delivery of written notice pursuant to Article 26.3, to mutually agree upon the
resolution thereof, any Party may then invoke the provisions of Article 24 in order to
resolve such matter.

No waiver by any Party of any of its rights hereunder shall be construed or implied, but shall
be binding on such Party only if made specifically, expressly and in writing.

Except for payment obligations arising under the Petroleum Income Tax Law, any Party

i to pay any amounts payable by it under this Agreement (including the provisions of.
Petre

ent for Deepwater Tano/Capé Three Points Contract Area B
{nee

Annex 2) on the respective dates on which such amounts are payable by such Party
hereunder shall be obligated to pay interest on such unpaid amounts to the Party to which
such amounts are payable. The rate of such interest with respect to each day of delay during
the period of such nonpayment shall be the rate which the Ghana International Bank,
London, or if the Ghana International Bank, London, ceases to exist, then as published in
the Financial Times London, certifies to be the London Interbank offered rate (LIBOR) in
the London Interbank Eurodollar market on thirty (30) day deposits, in effect on the last
business day of the respective preceding Month, plus three percent (3%), Such interest shall
accrue from the respective dates such amounts are payable until the amounts are duly paid.
The Party to whom any such amount is payable may give notice of nonpayment to the Party
in default and if such amount is not paid within fifteen (15) days after such notice, the Party
to which the amount is owed may, in addition to the interest referred to above, seek
remedies available pursuant to Article 24.

26.7 a) The rights and obligations under this Agreement of the State and GNPC on the one
hand and Contractor on the other shall be separate and proportional and not joint. This
Agreement shall not be construed as creating a partnership or joint venture, nor an
association or trust (under any law other than the Petroleum Law), or as authorising any
Party to act as agent, servant or employee for any other Party for any purpose
whatsoever except as provided in Article 10.3.

b) The duties and obligations of each Party constituting Contractor hereunder shal] be
joint and several and it is recognised that each such Party shall own and be responsible
for its undivided interest in the rights and obligations of Contractor hereunder;
provided, however, that the following payments shall be the separate obligation of and
shall be-made by each Party which constitutes the Contractor;

i) Payments under the Petroleum Income Tax Law;

ii) Payments of royalty taken in cash under the provisions of Articles 10.1 (a) and
14.18 (a); and

iii, AOE share under the provisions of Article 10.1 (6).

pare

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 4
26.8

26.9

26.10

This Agreement shall'not take effect unless and until it is ratified by the Parliament of
Ghana and this Agreement has been executed by the Parties which ever occurs later (the
“Effective Date”). If this Agreement is not ratified six (6) Months after the execution of
this Agreement by the Parties, then Contractor has the right to withdraw from this
Agreement at any time thereafter, and, upon such withdrawal,.all rights and obligations of
all Parties hereunder shall cease and terminate.

Each Party hereby agrees and warrants its compliance with the principles described in the
Organisation for Economic Co-operation and Development (OECD) Convention on
Combating Bribery of Foreign Public Officials in International Business Transactions,
signed in Paris on December 17, 1997, which was entered into force on February 15,
1999, In particular, and for the avoidance of doubt, each Party agrees and warrants that, in
relation to this Agreement and the subject matter hereof, neither: (a) it or any of its
Affiliates or employees; nor (b) to the best of its knowledge or belief, any of its
consultants, agents, representatives or other persons retained or otherwise engaged by it,
has offered or will offer, or has caused or will cause to be offered, or has given or will
give, or has caused or will cause to be given, anything of value (including, without
limitation, money or gifts) whether directly or indirectly. to, or for the use of, any
Ghanaian government official, political party or political candidate or to any member of
their respective families. The foregoing shall not apply to any facilitating or expediting
payment of low value made for the sole purpose of securing the performance of routine
government action, provided such payment is permitted by the written laws or regulations
of the Republic of Ghana.

If a Party is investigated pursuant to any relevant legislation, guidelines or regulations of
any other government having jurisdiction over a Party hereto, which are designed and
implemented to deter, prevent and combat bribery or corruption in relation to
international business transactions, the other Parties agree in good faith to give all
reasonable assistance to the Party being investigated in relation to any reasonable requests
(whether general or specific) for information or documentation regarding the subject
transaction(s).

Each Party shall defend, indemnify and hold the other Parties harmless from and against
any and all claims, damages, losses, liabilities, penalties, fines, costs and other expenses
(including legal costs and expenses) resulting from any breach of its foregoing warranty.
Each Party agrees that it shall incorporate terms similar to those set out above into all or
any contract entered into pursuant to this Agreement and the subject matter thereof.

In construing this Agreement:

a) no consideration shall be given to the captions of the Articles, Sections, or
Subsections which are inserted for convenience in locating the provisions of this

rk and not as an aid in its construction; fart
1
Awa

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 15
b) the word “includes" and its derivatives means "includes, but is not limited to" and
corresponding derivative expressions;

c) a defined term has its defined meaning throughout this Agreement and each
annex, and attachment to this Agreement, regardless of whether it appears before
or after the place where it is defined;

d) the plural shall be deemed to include the singular, and vice versa;
e) each gender shall be deemed to include the other genders;

p Each annex and attachment to this Agreement is a part of this Agreement, but if
there is any conflict or inconsistency between the main body of this Agreement
and any annex or attachment, the provisions of the main body of this Agreement
shall prevail; and

9) each reference to an Article, Section or Subsection refers to.an Article, Section or
Subsection of this Agreement unless expressly otherwise provided.

26.11 This Agreement comprises the full and complete agreement of the Parties hereto with
respect to the subject matter hereof and supersedes and cancels all prior communications,
understandings and agreements between the. Parties hereto, whether written or oral,

ij or implied. tera

uthla

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 76
ARTICLE 27

NOTICE

27.1 Any Notice, Application, Requests, Agreements, Consent, Approval, Instruction,
Delegation, Waiver or other communication required or permitted to be given hereunder
shall be in writing and shall be deemed to have been properly given when delivered in
person to an authorised representative of the Party to whom such notice is directed or when
actually received by such Party through registered mail, courier service, or by electronic
means of transmission at the following address or at such other address as the Party shall
specify in writing fifteen (15) days in advance:

FOR THE STATE:
MINISTER FOR ENERGY
MINISTRY OF ENERGY
PRIVATE MAIL BAG
MINISTRY POST OFFICE
ACCRA, GHANA

Telephone: — 233- 21-667151 -3
Telefax: 233-21-668262

FOR GHANA NATIONAL PETROLEUM CORPORATION:
THE MANAGING DIRECTOR
GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE
HARBOUR ROAD
PRIVATE MAIL BAG
TEMA, GHANA

Telephone: — 233-22-204726
Telefax: 233-22-202854

FOR CONTRACTOR:
VICE PRESIDENT, GLOBAL NEGOTIATIONS AND BUSINESS
AMERADA HESS GHANA LIMITED
C/O AMERADA HESS CORPORATION
ONE ALLEN CENTER
500 DALLAS STREET
HOUSTON, TEXAS 77002
UNITED STATES

Telephone: —+1-713-609-5870
lefax: +1-713-609-5608

; barr
Ww

Petroleum Agreement for Deepwater Tana/Cape Three Points Contract Area 1
27.2 Oral communication does not constitute notice for purposes of this Agreement, and
telephone numbers are listed above for convenience only.

IN WITNESS WHEREOF the parties have caused this agreement to be executed by their duly
authorized representatives as of the date first written above

FOR THE STATE

(THE MINISTER FOR ENERGY ____Witnessed:

HON, sfINISTE R
_MINSTRY OF ENERGY

DSS nescsasansscniqmspeesisremoneenaieN

asseeaeee TOSS ssctsssessccsnconssssssancsttvanesvesessasessssssaneanennnnnedtes

FOR THE GHANA NATIONAL
PETROLEUM CORPORATION Witnessed:

FOR CONTRACTOR
AMERADA HESS GHANA LIMITED Witnessed:

\ Keaullggles

tts; VICE... LES DEMIT

WA

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 78
ANNEX 1

CONTRACT AREA
Deepwater Tano/Cape Three Points Contract Area, Offshore Republic of
Ghana
(~3,000 Km* )

Contract Area Plat

W: Cape Thies Points

(KOSMO) Den

Deepwater Tano / Cape Three Points Contract Area
(8000 Km?)

Le}

Cape Three Points Deep

(wanico) Deepwater Tano/Cape Three Points ]
oT AREA |

| A 4 2554N 9 44'53'W

B 4 25°54°N 2 SS OOW.

© 4 2Z873N 2 5s'00'W

D 4 229,73"N 2 37'20°;W

| #4 19'30'N 2 s7'2zW

F 4 49°35N 2 31 ew

& 4 0450N 2 Sit a5W

#4 0450N 3 19'02W
Scale L -

1:500,000

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area

Deepwater Tano/Cape Three Points Contract Area
DESCRIPTION

The Contract Area is bounded to the North by 4° 25° 54” N Latitude Line, to the East by 2° 55”
00” W Longitude Line, down to Latitude 4° 22’ 9.73" N, then. proceed East to Longitude 2° 37°
29” W, to the South by 4°19°30” N Latitude, then East to Longitude 2° 31° 54” W, then South to
Latitude 4° 04’ 59” N line and to the West by the Céte d’Ivoire-Ghana international border line
(Contract Area Plat) understood to be:a straight line between the points at Latitude at 4° 04° 59”
— Longitude 3° 19’ 02” W and Latitude 4° 25” 54” N - 3° 14” 53” W,

brew

eS

wet

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 2
ANNEX 2

ACCOUNTING GUIDE

The purpose of this Accounting Guide is to establish equitable methods as between the Parties for
determining charges and credits applicable to operations under the Agreement. Principles
established by this Accounting Guide shall truly reflect the Contractor's actual cost.

yc

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 3
SECTION 1

1.1 GENERAL PROVISIONS

LLL

Words and terms appearing in this Annex shall have the same meaning as in the
Agreement and to that end shall be defined in accordance with Article 1 of the

Agreement.
This Annex may be amended by a unanimous decision of the JMC.

In the event of a conflict between the provisions of the Accounting Guide and the
provisions of the Agreement, the provisions of the Agreement shall prevail.

12 STATEMENTS REQUIRED TO BE SUBMITTED BY CONTRACTOR

1.2.1

1.2.2

1.2.3

1.2.4

1.2.5

. Value of Production Statement (see Section 7)
Petroleum Ags Yor Deepwater Tano/Cape Three Points Contract Area

Within sixty (60) days from the Effective Date, Contractor shall propose to GNPC
an outline of the chart of accounts, operating records and reports to be prepared and
maintained, which shall describe the basis of the accounting principles and
procedures to be used during the term of the Agreement, and shall be consistent
with normal practice of the international Petroleum industry.

Within ninety (90) days of the receipt-of such proposal GNPC shall either accept it
or request such revisions as GNPC deems necessary. Failure to notify Contractor
of any requested revisions within a ninety (90) day period shall be deemed
acceptance of such proposal.

Within one hundred and eighty (180) days from the Effective Date, the JMC shall
either agree on such outline or submit any outstanding issue for determination by a
Sole Expert pursuant to the provisions of Article 24.

Following agreement over the outline Contractor shall prepare and submit to
GNPC formal. copies of the chart of accounts relating to the accounting, recording
and reporting functions listed in such outline. Contractor shall also permit GNPC

to inspect its manuals and to review all procedures which are to be followed under
the Agreement.

Without prejudice to the generality of the foregoing, Contractor shall make
separate statements relating to Petroleum Operations for each Development and
Production Area.as follows:

a) Cash Call Statement (see Section 5)
b) Production Statement (see Section 6)

wot
d) Cost Statement (see Section 8)

e) Statement of Expenditures and Receipts (see Section 9)
f) Final End-of-Year Statement (see Section 10)

g) Budget Statement (see Section 11)

h) Long Range Plan and Forecast (see Section 12)

1.3 LANGUAGE, MEASUREMENT, AND UNITS OF ACCOUNTS

1.3.1

1.3.2
13.3

13.4

13:5

13.6

1.3.7

13.8

13,9

ee shall be translated at the rate prevailing at the date of acquisition.

The United States Dollar being the currency unit for investments and compensation
hereunder shall therefore be the unit of currency for all bookkeeping and reporting
under the Agreement, When transactions for an asset or liability are in Ghana Cedis
or currency other than the United States Dollar, the respective accounts shall be kept
in such other currency as well as the United States Dollar.

Measurement required under this Annex shall be in the metric system and Barrels.
The English language shall be employed.

Where necessary for purposes of clarification, Contractor may also prepare financial
reports in other languages, units of measurement and currencies.

It is the intent of the Parties that no Party shall experience any gain or loss at the
expense of or to the benefit of the other as a result of exchange of currency, Where
any such gain or loss arises it shall be charged or credited to the accounts under the
Agreement.

The rate of exchange for the conversion of currency shall be the rate quoted by the
Bank of Ghana, or, where buying and selling rates are quoted, the arithmetic average
of those rates, at the close of business on the date of such currency conversion.

Current Assets and Liabilities shall be translated at the rate prevailing on the date of
settlement of the account.

To translate revenue received and expenditures made in Ghana Cedis.or in United
States Dollars, the average of the monthly rate between the currencies shall be used.

Expenditures made in Ghana Cedis or in United States Dollars in respect of capital

torw

ati

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 5
SECTION 2

CLASSIFICATION AND ALLOTMENT OF COSTS AND EXPENDITURE

2.1. All expenditure relating to Petroleum Operations shall be classified, as follows:

Exploration Expenditure;
Development Expenditure;
Production Expenditure;

Service Costs; and

General and Administrative expenses

and shall be defined and allotted as herein below provided.

2.2. EXPLORATION EXPENDITURE

Exploration Expenditure shall consist of all direct, indirect and allotted costs incurred in
the search for Petroleum in the Contract Area, including but not limited to expenditure

on:

a)

b)

c)

da)

aerial, geographical, geochemical, paleontological, geological, topographical and
seismic surveys, and studies and their interpretation;

borehole drilling and water drilling;
labour, materials.and services used in drilling wells with the objective of finding
new Petroleum reservoirs or for the purpose of appraising of Petroleum reservoirs

already discovered, provided such wells are not completed as producing wells;

facilities used solely for Exploration Operations, including access roads, where
applicable, and purchased geological and geophysical information;

all service costs allotted to the Exploration Operations on an equitable basis;
all General and Administrative Expenses allotted to Exploration Operations based

on the percentage share of projected budget expenditure which will be adjusted to
actual expenditure at the end of each Calendar Year.

2.39 DEVELOPMENT EXPENDITURE

Development Expenditure shall consist of all direct, indirect and allotted expenditures
ingyrred in Development Operations, including but not limited to expenditure on:

= priv
Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 6

ae
a)

b)

¢)

e)

8)

drilling wells which are completed as producing wells and drilling wells for
purposes of producing a Petroleum reservoir already discovered, whether these
wells are dry or producing;

completing wells by way of installation of casing or equipment or otherwise after a
well has been drilled for the purpose of bringing such well into use as a producing
well;

intangible drilling costs such as labour, consumable material and services having no
salyage value which are incurred in drilling and deepening of wells for producing
purposes;

field facilities such as pipelines, flow lines, production and treatment units,
wellhead equipment, subsurface equipment, enhanced. recovery systems, offshore
platforms, FPSOs, Petroleum storage facilities and access roads for production
activities;

engineering and design studies for field facilities;
all service costs allotted to Development Operations on an equitable basis;
all General and Administrative Expenses allotted to Development Operations based

on the percentage projected budget expenditure which will be adjusted to actual
expenditure as the end of the Calendar Year.

2.4 PRODUCTION EXPENDITURE

Production Expenditure shall consist of but not limited to all expenditure incurred in
Petroleum Operations after the Date of Commencement of Commercial Production, such
expenditure being other than Exploration Expenditure, Development Expenditure,
General and Administrative Expenses and Service Costs. The balance of General and
Administrative Expenses and Service Costs not allotted to Exploration Operations or to
Development Operations under Section 2.2 and 2.3 shall be allotted to Production
Expenditure.

2.5 SERVICE COSTS

2.5.1

Petroleum Agreement for

Service Costs shall consist of but not be limited to all direct and indirect
expenditure incurred in support of Petroleum Operations, including the
construction or installation of warehouses, piers, marine vessels, vehicles,
motorised rolling equipment, aircraft, fire security stations, workshops, offices,
water and sewerage plants, power plants, housing community and recreational
facilities and furniture, tools and equipment used in such construction or
i lation.

ter Tana/Cape Three Points Contract Area 7
2.6

2.5.2.

Service Costs in any Calendar Year shall include the total costs incurred in such
year to purchase and construct or install such facilities as well as the annual costs
of maintaining and operating such facilities.

All Service Costs will be regularly allotted-on an equitable basis to Exploration
Expenditure, Development Expenditure and Production Expenditure.

GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of:

2.6.1

2.6.2

2.6.3

Cost of maintaining any offices, sub-offices, camps, warehouses, housing and
other facilities, field and general administrative costs, in the Republic of Ghana,
including but not limited to supervisory, accounting and employee relations
services;

An overhead charge for the actual cost of services rendered outside the Republic
of Ghana by Contractor and its Affiliates for managing Petroleum Operations
and for staff advice and assistance, including but not limited to. supervisory,
financial, legal, accounting and employee relations services.

All General and Administrative Expenses under Section 2.6 will be regularly
allotted as specified in subsections 2.2 (f), 2.3 (g) and 2.4 to Exploration
Expenditure, Development Expenditure and Production Expenditure.

fora
wit

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 8
SECTION 3

COSTS, EXPENSES, EXPENDITURES AND CREDITS OF CONTRACTOR

3.1 Contractor for the purpose of this Agreement, including the calculation of AOE, shall
charge the following allowable costs to the accounts:

a) — costs of acquiring surface rights;

b) labour and associated costs;

c) transportation costs;

d) charges for services;

e) material costs;

f) rentals, duties and other assessments;
g)  imsurance and losses;

h) legal expenses;

i) training expenses;

j) general and administrative expenses:
k) utility costs;

1) _ office facility charges;

m) communication charges;

n) ecological and environmental charges;
0) abandonment cost;

p) _ technology support payments; and

q) — such other costs necessary for the Petroleum Operations.

3.2, COST OF ACQUIRING SURFACE RIGHTS AND RELINQUISHMENT
Cost of acquiring surface rights shall consist of all direct costs attributable to the

acquisition, renewal or relinquishment of surface rights acquired and maintained in force
over the Contract Area.

3.3 LABOUR AND ASSOCIATED LABOUR COSTS

Labour and associated labour costs shall include but not be limited to:

a) gross salaries and wages including bonuses of those employees of Contractor and of
its Affiliates engaged in Petroleum Operations who are permanently or temporarily
assigned to Ghana;

b) costs regarding holidays, vacation, sickness and disability payments applicable to
salaries and wages chargeable under (a);

Petroleum Agreement for Dergpse Tana/Capé Three Points Contract Area 9

Vw
c) expenses or contributions made pursuant to assessments or obligations imposed
under the laws of the Republic. of Ghana which are applicable to cost of salaries and
wages chargeable under (a);

d) cost of established plans for employees’ life insurance, hospitalisation, pensions
and other benefits of a like nature customarily granted to employees; and

e) reasonable travel and personal expenses of employees and families, including those
made for travel and relocation of the personnel, all of which shall be in accordance
with usual practice of the Contractor.

3.4 TRANSPORTATION COSTS

Transportation costs and other related costs of transportation of employees, equipment,
materials and supplies necessary for the conduct of Petroleum Operations.

3.5 CHARGES FOR SERVICES

3.5.1 Charges for services shall include:

a) the costs of third party contracts which are the actual costs of contracts for
technical and other services entered into by Contractor for Petroleum
Operations made with third parties other than Affiliates of Contractor,
provided that the prices paid by Contractor are on an arms length basis and
if not arm’s length, then no higher than the prevailing rates for such services
in the world market on same or similar circumstances;

b) the costs of technical and other services of personnel assigned by. the
Contractor and its Affiliates when performing management, engineering,
geological, geophysical, administrative, legal, accounting, treasury, tax,
employee relations, computer services, purchasing, and all other functions
for the direct benefit of Petroleum Operations;

c) the costs of general services, including, but not without limitation,
professional consultants and others who perform services for the direct
benefits of Petroleum Operations.

3.5.2 Services furnished by Contractor and its Affiliates shall be charged at rates
commensurate with those currently prevailing for such services in the world

market.

3.6 RENTALS, DUTIES AND OTHER ASSESSMENTS

All rentals, taxes, duties, levies, charges, fees, contributions and any other assessments
and, charges levied by the Government in connection with Petroleum Operations or paid
Petroleum

ent far Deepwater Tano/Cape Three Points Cantract Area 10
fr
ne
yet
for the benefit of Petroleum Operations, with the exception of the income tax specified in
the Article 12,2 (b).

3.7. INSURANCE AND LOSSES

a) Insurance premiums and costs incurred for insurance, provided that if such
insurance is wholly or partly placed with an Affiliate of Contractor, such premiums
and costs shall be recoverable only to the extent not in excess of those generally
charged by competitive insurance companies other than Affiliate;

b) costs and losses incurred as a consequence of events, which are, insofar as not made
good by insurance, allowable under Article 17 of the Agreement; and

c) Costs or expenses necessary for the repair or replacement of property resulting from
damage or losses incurred.

3.8 LEGAL EXPENSES

All costs and expenses of litigation and legal or related services necessary or expedient
for the procuring, perfecting, retaining and protecting the rights hereunder and in
defending or prosecuting lawsuits involving the Contract Area or any third party claim
arising out of activities under the Agreement, or sums paid in respect of legal services
necessary or expedient for the protection of the joint interest of GNPC and Contractor,
provided that where legal services are rendered in such matters by salaried or regularly
retained lawyers of Contractor or an Affiliate of Contractor, such compensation will be
included instead under either Section 3.3 or 3.5, as applicable.

3.9 TRAINING COSTS

All costs and expenses incurred by Contractor in training of its employees and nominees
of GNPC to the extent that such training is attributable to Petroleum Operations under the
Agreement.

3.10 GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of the costs described in Subsection
2.6.1 and the charge described in Subsection 2.6.2.

3.11 UTILITY COSTS

Any water, electricity, heating, fuel or other energy and utility costs used and consumed

for the Petroleum Operations.
ms

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area i
3.12 OFFICE FACILITY CHARGES

The cost and expenses of constructing, establishing, maintaining and operating offices,
camps, housing and any other facilities necessary to the conduct of Petroleum Operations.
The cost of constructing or otherwise establishing any operating facility which may be
used at any time in operations of more than one field shall be charged initially to the fieid
or fields for which the facility is first used. Costs incurred, thereafter shall be allocated in
a reasonable manner, consistent with international accounting practice, to the fields for
which the facility is used.

3.13 COMMUNICATION CHARGES

The costs. of acquiring, leasing, installing, operating, repairing and maintaining
communication systems, including radio and microwave facilities.

3.14 ECOLOGICAL AND ENVIRONMENTAL CHARGES
All charges for environmental assessment, screening and impact studies and for any
environmental protection and safety measures conducted in the Contract Area in

accordance with Article 17 of the Agreement.

3.15 ABANDONMENT COST
Cost relating to the decommissioning and abandonment of operations and facilities, site
restoration and other associated operations accrued ftom a reasonable date in advance
based on estimate of such cost (with subsequent adjustments to actuals) as provided in
Article 12.12 of this Agreement.

3.16 OTHER COSTS
Any other costs not covered or dealt with in the foregoing provisions which are incurred
and not mentioned in Section 3,16 for the necessary and proper conduct of Petroleum
Operations.

3.17 COSTS NOT ALLOWABLE UNDER THE AGREEMENT
The following costs shall not be allowable under the Agreement:

a) commission paid to intermediaries by Contractor;

'b) charitable donations and contributions, except where prior approval has been
‘ from GNPC, which approval shall not be unreasonably withheld or delayed;

: ae
\y PAG

Petroleum Agreement for Deepwater Tano/Cape Three Points Canteact Area 12.
3.18

3.19

c) interest incurred on loans raised by the Contractor provided that such interest shall be
deductible for Income Tax purposes pursuant to the Petroleum Income Tax Law;

d) petroleum marketing costs or costs of transporting petroleum. beyond ‘the delivery
point;

e) the costs of any Bank Guarantee under the Agreement and any other amounts spent
on indemnities with regard to nonfulfilment of contractual obligations;

f) premium paid as a result of GNPC exercising a Sole Risk option under Article 9 of
this Agreement;

g) cost of arbitration under Article 24 of the Agreement or dispute settlement by any
independent Sole Expert under the terms of the Agreement;

h) fines and penalties imposed by a competent Court of Law;

i) cost incurred as a result of Gross Negligence chargeable to Contractor or the
Operator under the terms of the Agreement.

ALLOWABLE AND DEDUCTIBILITY

The costs and expenses set forth herein shall be for the purpose of determining allowable
or non-allowable costs and expenses only. In computing Contractor’s net income from
Petroleum Operations for income tax purposes, costs and expenses shall be determined as
allowable and non-allowable deductions in accordance with the Petroleum Income Tax
Law and Article 12 of this Agreement, as may be applicable.

CREDITS UNDER THE AGREEMENT

The net proceeds of the following transactions will be credited to the accounts under the
Agreement:

a) the net proceeds of any insurance or claim in connection with Petroleum Operations
or any assets charged to the accounts under the Agreements when such operations
or assets were insured and the premiums’ charged to the accounts under the
Agreement;

b) revenue received from third parties for the use of property or assets charged to the
accounts under this Agreement;

c) any adjustment from the suppliers or manufacturers or their agents in connection
with a defective equipment or material the cost of which was previously charged to

ri account under the Agreement; feyrm a

Petroleum Agreement for Deypwpater Tano/Cape Three Points Contract Area 13

\edkea
d) the proceeds received for inventory materials previously charged to the account
under the Agreement and subsequently exported from the Republic of Ghana or
transferred or sold to third parties without being used in the Petroleum Operations;

e) rentals, refunds or other credits received which apply to any charge which has been.
made to the account under the Agreement, but excluding any award granted under
arbitration or Sole Expert proceedings;

f) the proceeds from the sale or exchange of plant or facilities from the Development
and Production Area or plant or facilities the acquisition costs of which have been
deducted in the AOE computation under Article 10 for the relevant Development
and Production Area;

g) the proceeds derived from the sale or issue of any intellectual property the
development costs of which were incurred pursuant to this Agreement; and

h) _ the proceeds from the sale of any petroleum information derived from Petroleum
Operations under this Agreement.

3.20 DUPLICATION OF CHARGES AND CREDITS

Notwithstanding any provision to the contrary in this Annex, it is the intention that there

“ii be no duplication of charges or credits in the accounts under the Agreement.
War

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area i4
MATERIAL

4.1

42

SECTION 4

VALUE OF MATERIAL CHARGED TO THE ACCOUNTS UNDER

THE AGREEMENT

Material purchased, leased or rented by Contractor for use in Petroleum Operations shall
be valued at the actual net cost incurred by Contractor, The net cost shall include invoice
price less trade and cash discounts, if any, purchase and procurement fees plus freight and
forwarding charges between point of supply and point of shipment, freight to port of
destination, insurance, taxes, customs duties, consular fees, other items chargeable
against imported material, and any other related costs actually paid.

VALUE OF MATERIAL PURCHASED FROM AN AFFILIATE

Contractor shall notify GNPC of any goods supplied by an Affiliate of Contractor.
Materials purchased from Affiliate of Contractor shall be charged at the prices specified
in Sections 4.2.1, 4.2.2 and 4.2.3.

42.1

42.2

4.2.3

New Material (Condition “A”)

New material shall be classified as Condition “A”. Such material shall be
valued at the prevailing market price, plus expenses incurred in procuring such
new materials, and in moving such materials to the locations where the material
shall be used.

Used Material (Condition “B”)

Used material shall be classified as Condition “B” provided that it is in sound
and serviceable condition and is suitable for reuse without reconditioning. Such
material shall be valued at not more than seventy five percent (75%) of the
current price of new material valued according to Section 4.2.1 above.

Used Material (Condition “C”)

Used material which is serviceable for original function as good second hand
material after reconditioning and cannot be classified as Condition “B” shall be
classified as Condition “C”. Such material shall be valued at not more than fifty
percent (50%) of the current price of new maierial valued according to Section
4.2.1 above. The cost of reconditioning shall be charged to the reconditioned
material provided that the value of such Condition “C” material plus the cost of

ee" does not exceed the value of Condition “B” material.

Petroleum Agreement for Deapyery Tano/Cape Three Points Contract Area 15
re
t

Wwe
4.3 CLASSIFICATION OF MATERIALS

Material costs shall be charged to the respective Exploration Expenditure, Development
Expenditure, Operating Expenditure accounts at the time the material is acquired and on
the basis of the intended use of the material. Should such material subsequently be used
other than as intended, the relevant charge will be transferred to the appropriate account.

44 DISPOSAL OF MATERIALS

Sales of property shall be recorded at the net amount collected by the Contractor from the
purchaser.

4.5 WARRANTY OF MATERIALS

In the case of defective material or equipment, any adjustment received by Contractor
from the suppliers or manufacturers of such materials or their agents will be credited to
the accounts under the Agreement.

4.6 CONTROLLABLE MATERIALS

4.6.1 The Contractor shall control the acquisition, location, storage and disposition of
materials which are subject to accounting record control, physical inventory and
adjustment for overages and shortages (hereinafter referred to as “Controllable
Material”).

4.6.2 Unless additional inventories are scheduled by the JMC, Contractor shall
conduct one physical inventory of the Controllable Material each Calendar Year
which shall be completed prior to the end of the Calendar Year. The Contractor
shall conduct said inventory on a date to be approved by the JMC. Failure on the
part of GNPC to participate in a JMC schedule or approved physical inventory
shall be regarded as approval of the results of the physical inventory as
conducted. by the Contractor.

4.6.3 The gain or loss resulting from the physical inventory shall be reflected in the
stock records of Controllable Materials. The Contractor shall compile a
reconciliation of the inventory with a reasonable explanation for such gains or
losses. Failure on the part of GNPC to object to Contractor’s reconciliation
within thirty (30) days of compilation of said reconciliation shall be regarded as

a by GNPC, 2

\ GH

Petroleum Agreement for Deepwater Tano/Cape Theee Points Contract Area 16
SECTION 5

CASH CALL STATEMENT

5.1 In respect of any Petroleum Costs, to which GNPC is contributing as provided in Article 2,
and in any case where Contractor conducts Sole Risk Operations for GNPC's account,
Contractor shall at least fifteen (15) days prior to the commencemient of any Month submit a
Cash Call Statement to GNPC. Such Cash Call Statement shall include the following
information:

a) Due Date;

b) Payment Instructions;

c) The balance prior to the Cash Call being issued;
d) Amount of United States Dollars due; and

e) An estimation of the amounts of United States Dollars required from GNPC for the
following Month,

5.2 Not later than the twenty-fifth (25") day of each Month, Contractor will furnish GNPC a
statement reflecting for the previous Month:

a) Payments;
b) The nature of such payments by appropriate classifications; and
c) The balance due to or from GNPC.

5.3 Contractor may in the case where a large unforeseen expenditure becomes necessary issue a
special Cash Call Statement requiring GNPC to meet'such Cash Call within ten (10) days of

receipt of such Statement. Porvy

Ee

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 17
SECTION 6

PRODU CTION ST ATEMENT

6.1 Subsequent to the Date of Commencement of Commercial Production from the Contract
‘Area, Contractor ghall submit @ monthly Production Statement to GNPC showing the

a) the quantity of Crude Oil produced and saved
b) the quantity of Natural Gas produced and saved;

c) _ the quantities of Petroleum used for the purpose of conducting drilling and Production
Operations, pumping to field storage and reinjections,

a) the quantities of Natural Gas flared;
e) the size of Petroleum stocks held at the beginning of the Month;
f) the size of Petroleum stocks held at the end of the Month.

62 The Production Statement of each Month shall be submitted to GNPC not later than ten (19)

Bin . m fort

pecroteum Agreement Jor Deepwater Tano/Cape Three Points Contract Arce 18
SECTION 7

VALUE OF PRODUCTION STATEMENT

7.1 Contractor shall prepare a statement providing calculations of the value of Crude Oil
produced and saved during each Quarter based on the Market Price established under
Article 11 of the Agreement as well as the amounts of Crude Oil allocated to each of the
Parties during that Quarter. Such Statement shall be submitted to the Minister and to
GNPC not later than thirty (30) days following the determination, notification and
acceptance of the Market Price to GNPC according to Article 11 of the Agreement.

5 fry
“Ww Ba

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 19

SECTION 8

COST STATEMENT

8.1 Contractor shall prepare with respect to each Quarter, a Cost Statement containing the
following information:

a) Total Petroleum Costs in previous Quarters, if any;
b) Petroleum Costs for the Quarter in question;

¢) Total Petroleum Costs as of the end of the Quarter in question (subsection 8.1 (a) plus
subsection 8.1 (b));

d) Development Costs advanced in the Quarter in respect of GNPC’s Additional Interest
pursuant to Article 2.8 of the Agreement;

©) Costs as specified in (d) above which have been recovered during the Quarter

pursuant to Article 10.2 (e) of the Agreement and the balance, if any, of such costs
unrecovered and carried forward for Tecovery in a later period.

above shall be Separately identified for each Development and Production Area. Petroleum
Costs for Exploration Operations not directly attributable to a specific Development Area
shall be shown separately.

8.2 The Cost Statement of each Quarter shall be submitted to GNPC no later than thirty (30)

days after the end of such Quarter.
HK Sore
WF

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 20
SECTION 9

STATEMENT OF EXPENDITURES AND RECEIPTS

9.1 Subsequent to the Date of Commencement of Commercial Production from the Contract
Area, Contractor shall prepare with respect to each Quarter a Statement of Expenditures and
Receipts. The Statement will distinguish between Exploration Expenditure and
Development Expenditure and Production Expenditure and will identify major items of
expenditure within these categories. The statement will show the following:

a) actual expenditures and receipts for the Quarter in question;
6) cumulative expenditure and receipts for the budget year in question;
c) latest forecast of cumulative expenditures at the year end; and

d) variations between budget forecast and latest forecast and explanations therefor.

9.2 The Statement of Expenditures and Receipts of each Quarter shall be submitted to GNPC
not later than thirty (30) days after the end of such Quarter for provisional approval by

a which approval shall not be unreasonably withheld or delayed.

Petroleum Agreement for Deepwater Tana/Cape Three Points Contract Area 2
SECTION 10

FINAL END-OF-YEAR STATEMENT

10.1. The Contractor will prepare a Final End-of-Year Statement. The Statement will contain
information as provided in the Production Statement, Value of Production Statements, Cost
Statement and Statements of Expenditures and Receipts, as appropriate. The Final End-of-
year Statement of each Calendar Year shall be submitted to GNPC within ninety (90) days

of the end of such Calendar Year. Any necessary subsequent adjustments shall be reported
promptly to GNPC.

Ir

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 2
SECTION 11

BUDGET STATEMENT

11.1 The Contractor shall prepare an annual budget statement of the Work Programme
(“Budget Statement”). This will distinguish between Exploration Expenditure,
Development Expenditure and Production Expenditure and will show the following;

a) Forecast Expenditures and Receipts for the Calendar Year under the Agreement;
b) cumulative Expenditures and Receipts to the end of said Calendar Year; and

c) the most important individual items of Exploration, Development and Production
Expenditures for said Calendar Year.

11.1.1 The Budget Statement may include a budget line or lines for unforeseen
expenditures which, however, shall not exceed ten percent (10%) of the total
budgetary expenditure.

11.2 The Budget Statement shall be submitted to GNPC and JMC with respect to each Calendar
Year no less than ninety (90) days before the start of such Calendar Year except in the case
of the first year of the Agreement when the Budget Statement shall be submitted within
sixty (60) days of the Effective Date.

11.3. Where Contractor foresees that during the budget period expenditures have to be made in

excess of the ten percent (10%) of the total budgetary expenditure in the Budget Statement
pursuant to Section 11.1.1 hereof, Contractor shall submit a revision of the Budget

Statement to GNPC and JMC.
; fare
N lA

Petroleum Agreement for Deepwater Tano/Cape Three Points Contract Area 23
SECTION 12

LONG RANGE PLAN AND FORECAST

12.1 Contractor shall prepare and submit to GNPC the following:

a) During Exploration Period, an Exploration Plan for each Calendar Year
commencing as of the Effective Date which shall contain the following information:
i) _ Estimated Exploration Costs showing outlays for each of the Calendar Years

or the number of Calendar Years agreed and covered by the Plan;
ii) Details of seismic operations for each Calendar Year;
iii) Details of drilling activities planned for each such Calendar Year;
iv) Details of infrastructure utilisation and requirements.
Contractor shall prepare the first and subsequent Exploration Plans. The first
Exploration Plan for the Initial Exploration Period shall be submitted to GNPC
within sixty (60) days of the Effective Date. The Exploration Plan shall be revised
and submitted to GNPC at least ninety (90) days before the commencement of each
subsequent Calendar Year.

b) In the event of a Development Plan being approved, the Contractor shall prepare a
Development Forecast for each Calendar Year of the Development Period (the
“Development Forecast”), which shall contain the following information:

i) forecast of capital expenditure portions of Development and Production
expenditures for each Calendar Year of the Development Period;

ii) forecast of operating costs for each Calendar Year;

iii) forecast of Petroleum production for each Calendar Year;

iv) forecast of number and types of personnel employed in the Petroleum
Operations in the Republic of Ghana;

v) description of proposed Petroleum marketing arrangements;

vi) _ description of main technologies employed; and

Petroleum Agreement for pert Tano/Cape Three Points Contract Area 24

Ww OA?
vii) description of the working relationship of Contractor to GNPC.

c) The Development.Forecast shall be revised at the beginning of each Calendar Year
commencing as of the second year of the first Development Forecast, Contractor
shall prepare and submit to GNPC the first Development Forecast within one
hundred and twenty (120) days of the date when the first Development Plan is
approved by the Minister and Contractor commences the implementation of such
plan and thereafter shall prepare and submit a revised Development Forecast to
GNPC no later than forty five (45) days before each Calendar Year commencing as
of the second year of the first Development Forecast.

12.2, CHANGES OF PLAN AND FORECAST

It is recognised by Contractor and GNPC that the details of the Exploration Plan and
Development Forecast may require changes in the light of existing circumstances and
nothing herein contained shall limit the flexibility to make such changes. Consistent with
the foregoing the said Plan and Forecast may be revised as needed.

forrie

ne,

Wek

Pettoleum Agreement for Deepwater Tano/Cape Three Points Contract Area 25
